EXHIBIT 10.3

Hormel Foods Corporation

Executive Deferred Income Plan II

Master Plan Document (2005 Restatement)

As Amended and Restated

Effective January 1, 2005

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE 1

Definitions

1

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

9

 

 

 

 

2.1

Selection by Committee

 

 

2.3

Enrollment and Eligibility Requirements; Commencement of Participation

 

 

2.3

Termination of Participation and/or Deferrals

 

 

 

 

ARTICLE 3

Deferral Commitments/Discretionary Contribution Amounts/Profit Sharing
Amounts/Vesting/Crediting/Taxes

10

 

 

 

 

3.1

Minimum Deferrals

 

 

3.2

Maximum Deferral

 

 

3.3

Election to Defer; Effect of Election Form

 

 

3.4

Withholding and Crediting of Annual Deferral Amounts

 

 

3.5

Annual Discretionary Contribution Amount

 

 

3.6

Annual Profit Sharing Amount

 

 

3.8

Vesting

 

 

3.8

Crediting/Debiting of Account Balances

 

 

3.9

FICA and Other Taxes

 

 

 

 

ARTICLE 4

Deduction Limitation

16

 

 

 

 

4.1

Deduction Limitation on Benefit Payments

 

 

 

 

ARTICLE 5

In-Service Distribution; Unforeseeable Financial Emergencies; Withdrawal
Election

17

 

 

 

 

5.1

In-Service Distribution

 

 

5.2

Other Benefits Take Precedence Over In-Service Distributions

 

 

5.3

Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies

 

 

 

 

ARTICLE 6

Change In Control Benefit

18

 

 

 

 

6.1

Change in Control Benefit

 

 

6.2

Payment of Change in Control Benefit

 

 

 

 

ARTICLE 7

Retirement Benefit

19

 

 

 

 

7.1

Retirement Benefit

 

 

7.2

Payment of Retirement Benefit

 

 

 

 

ARTICLE 8

Termination Benefit

20

 

i


--------------------------------------------------------------------------------


 

 

8.1

Termination Benefit

 

 

8.2

Payment of Termination Benefit

 

 

 

 

ARTICLE 9

Disability Waiver and Benefit

21

 

 

 

 

9.1

Disability Waiver

 

 

9.2

Continued Eligibility; Disability Benefit

 

 

 

 

ARTICLE 10

Survivor Benefit

22

 

 

 

 

10.1

Survivor Benefit

 

 

10.2

Payment of Survivor Benefit

 

 

 

 

ARTICLE 11

Forfeiture of Benefits

22

 

 

 

 

11.1

Forfeiture of Benefits

 

 

 

 

ARTICLE 12

Beneficiary Designation

23

 

 

 

 

12.1

Right to Designate

 

 

12.2

Failure of Designation

 

 

12.3

Disclaimers by Beneficiaries

 

 

12.4

Definitions

 

 

12.5

Special Rules

 

 

12.6

No Spousal Rights

 

 

12.7

Death Prior to Full Distribution

 

 

12.8

Discharge of Obligations

 

 

 

 

ARTICLE 13

Leave of Absence

25

 

 

 

 

13.1

Paid Leave of Absence

 

 

13.2

Unpaid Leave of Absence

 

 

 

 

ARTICLE 14

Termination, Amendment or Modification

26

 

 

 

 

14.1

Termination

 

 

14.2

Amendment

 

 

14.3

Plan Agreement

 

 

14.4

Effect of Payment

 

 

 

 

ARTICLE 15

Administration

27

 

 

 

 

15.1

Committee Duties

 

 

15.2

Administration Upon Change In Control

 

 

15.3

Agents

 

 

15.4

Binding Effect of Decisions

 

 

15.5

Indemnity of Committee

 

 

15.6

Employer Information

 

 

ii


--------------------------------------------------------------------------------


 

ARTICLE 16

Other Benefits and Agreements

28

 

 

 

 

16.1

Coordination with Other Benefits

 

 

 

 

ARTICLE 17

Claims Procedures

28

 

 

 

 

17.1

Presentation of Claim

 

 

17.2

Notification of Decision

 

 

17.3

Review of a Denied Claim

 

 

17.4

Decision on Review

 

 

17.5

Legal Action

 

 

 

 

ARTICLE 18

Trust

30

 

 

 

 

18.1

Establishment of the Trust

 

 

18.2

Interrelationship of the Plan and the Trust

 

 

18.3

Distributions From the Trust

 

 

 

 

ARTICLE 19

Miscellaneous

30

 

 

 

 

19.1

Status of Plan

 

 

19.2

Unsecured General Creditor

 

 

19.3

Employer’s Liability

 

 

19.4

Nonassignability

 

 

19.5

Not a Contract of Employment

 

 

19.6

Furnishing Information

 

 

19.7

Terms

 

 

19.8

Captions

 

 

19.9

Governing Law

 

 

19.10

Notice

 

 

19.11

Successors

 

 

19.12

Spouse’s Interest

 

 

19.13

Validity

 

 

19.14

Incompetent

 

 

19.15

Court Order

 

 

19.16

Insurance

 

 

iii


--------------------------------------------------------------------------------


HORMEL FOODS CORPORATION
EXECUTIVE DEFERRED INCOME PLAN II
(2005 Restatement)

Amended and Restated Effective January 1, 2005

History and Purpose

HORMEL FOODS CORPORATION, a Delaware corporation (hereinafter, the “Company”),
has previously established a nonqualified, unfunded deferred compensation plan
(the “Plan”) which is currently embodied in a document titled “HORMEL FOODS
CORPORATION EXECUTIVE DEFERRED INCOME PLAN II (2002 Restatement),” effective
November 1, 2002, as amended (the “Prior Plan Statement”).  Deferred
compensation credited under the Plan which relates entirely to services
performed on or before December 31, 2004 shall continue to be governed by the
terms of the Prior Plan Statement, attached hereto as Appendix A.  Deferred
compensation credited under the Plan which relates all or in part to services
performed on or after January 1, 2005 shall be governed by the terms of this
Plan restatement, the terms of which are intended to comply with the deferred
compensation provisions in the American Jobs Creation Act of 2004.

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Hormel Foods
Corporation and its Affiliates and/or subsidiaries, if any, that sponsor this
Plan.  This Plan shall be administered and construed so that it is unfunded for
tax purposes and for purposes of Title I of ERISA.


ARTICLE 1
DEFINITIONS

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:


1.1                                 “ACCOUNT BALANCE” SHALL MEAN, WITH RESPECT
TO A PARTICIPANT, A CREDIT ON THE RECORDS OF THE EMPLOYER EQUAL TO THE SUM OF
(I) THE DEFERRAL ACCOUNT BALANCE, (II) THE DISCRETIONARY CONTRIBUTION ACCOUNT
BALANCE, AND (III) THE PROFIT SHARING ACCOUNT BALANCE.  THE ACCOUNT BALANCE, AND
EACH OTHER SPECIFIED ACCOUNT BALANCE, SHALL BE A BOOKKEEPING ENTRY ONLY AND
SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE MEASUREMENT AND DETERMINATION OF
THE AMOUNTS TO BE PAID TO A PARTICIPANT, OR HIS OR HER DESIGNATED BENEFICIARY,
PURSUANT TO THIS PLAN.


1.2                                 “AFFILIATE” SHALL MEAN A BUSINESS ENTITY
WHICH IS AFFILIATED IN OWNERSHIP WITH THE PRINCIPAL SPONSOR OR AN EMPLOYER AND
IS RECOGNIZED AS AN AFFILIATE BY THE PRINCIPAL SPONSOR FOR THE PURPOSES OF THIS
PLAN.


--------------------------------------------------------------------------------



1.3                                 “ANNUAL DEFERRAL AMOUNT” SHALL MEAN THAT
PORTION OF A PARTICIPANT’S BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR
SHARE DIVIDENDS AND OPERATOR SHARE BONUS THAT A PARTICIPANT DEFERS IN ACCORDANCE
WITH ARTICLE 3 FOR ANY ONE PLAN YEAR.  IN THE EVENT OF A PARTICIPANT’S
RETIREMENT, DISABILITY (IF DEFERRALS CEASE IN ACCORDANCE WITH SECTION 9.1),
DEATH OR A TERMINATION OF EMPLOYMENT PRIOR TO THE END OF A PLAN YEAR, SUCH
YEAR’S ANNUAL DEFERRAL AMOUNT SHALL BE THE ACTUAL AMOUNT WITHHELD PRIOR TO SUCH
EVENT.


1.4                                 “ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT”
SHALL MEAN, FOR ANY ONE PLAN YEAR, THE AMOUNT DETERMINED IN ACCORDANCE WITH
SECTION 3.5.


1.5                                 “ANNUAL PROFIT SHARING AMOUNT” FOR ANY ONE
PLAN YEAR SHALL BE THE AMOUNT DETERMINED IN ACCORDANCE WITH SECTION 3.6.


1.6                                 “BASE ANNUAL SALARY” SHALL MEAN THE ANNUAL
CASH COMPENSATION RELATING TO SERVICES PERFORMED DURING ANY CALENDAR YEAR,
EXCLUDING OPERATOR SHARE DIVIDENDS, BONUSES, COMMISSIONS, OVERTIME, FRINGE
BENEFITS, STOCK OPTIONS, RELOCATION EXPENSES, INCENTIVE PAYMENTS, NON-MONETARY
AWARDS, DIRECTOR FEES AND OTHER FEES, AND AUTOMOBILE AND OTHER ALLOWANCES PAID
TO A PARTICIPANT FOR EMPLOYMENT SERVICES RENDERED (WHETHER OR NOT SUCH
ALLOWANCES ARE INCLUDED IN THE EMPLOYEE’S GROSS INCOME).  BASE ANNUAL SALARY
SHALL BE CALCULATED BEFORE REDUCTION FOR COMPENSATION VOLUNTARILY DEFERRED OR
CONTRIBUTED BY THE PARTICIPANT PURSUANT TO ALL QUALIFIED OR NON-QUALIFIED PLANS
OF ANY EMPLOYER AND SHALL BE CALCULATED TO INCLUDE AMOUNTS NOT OTHERWISE
INCLUDED IN THE PARTICIPANT’S GROSS INCOME UNDER CODE SECTIONS 125, 402(E)(3),
402(H), OR 403(B) PURSUANT TO PLANS ESTABLISHED BY ANY EMPLOYER; PROVIDED,
HOWEVER, THAT ALL SUCH AMOUNTS WILL BE INCLUDED IN COMPENSATION ONLY TO THE
EXTENT THAT HAD THERE BEEN NO SUCH PLAN, THE AMOUNT WOULD HAVE BEEN PAYABLE IN
CASH TO THE EMPLOYEE.


1.7                                 “BENEFICIARY” SHALL MEAN ONE OR MORE
PERSONS, TRUSTS, ESTATES OR OTHER ENTITIES, DESIGNATED IN ACCORDANCE WITH
ARTICLE 12, THAT ARE ENTITLED TO RECEIVE BENEFITS UNDER THIS PLAN UPON THE DEATH
OF A PARTICIPANT.


1.8                                 “BENEFICIARY DESIGNATION FORM” SHALL MEAN
THE FORM ESTABLISHED FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT
COMPLETES, SIGNS AND RETURNS TO THE COMMITTEE TO DESIGNATE ONE OR MORE
BENEFICIARIES.


1.9                                 “BENEFIT DISTRIBUTION DATE” SHALL MEAN THE
DATE THAT TRIGGERS DISTRIBUTION OF A PARTICIPANT’S ACCOUNT BALANCE.  A
PARTICIPANT’S BENEFIT DISTRIBUTION DATE SHALL BE DETERMINED UPON THE OCCURRENCE
OF ANY ONE OF THE FOLLOWING EVENTS, WHICHEVER IS EARLIEST:


(A)                                  THE DATE SELECTED BY THE PARTICIPANT (IN
CONNECTION WITH HIS OR HER COMMENCEMENT OF PARTICIPATION IN THE PLAN) FROM AMONG
THE FOLLOWING (PROVIDED, HOWEVER, THAT IN THE EVENT THE PARTICIPANT CHANGES HIS
OR HER RETIREMENT BENEFIT OR TERMINATION BENEFIT ELECTION IN ACCORDANCE WITH
SECTION 7.2 OR SECTION 8.2, RESPECTIVELY, HIS OR HER BENEFIT DISTRIBUTION DATE
UNDER THIS PARAGRAPH (A) SHALL BE POSTPONED IN ACCORDANCE WITH SUCH SECTION):

2


--------------------------------------------------------------------------------




(I)                                     THE DATE ON WHICH THE PARTICIPANT
RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT (EXCEPT THAT, IN THE CASE OF
A PARTICIPANT WHO IS A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE
DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH THE PARTICIPANT RETIRES OR
EXPERIENCES A TERMINATION OF EMPLOYMENT);

(II)                                  THE JANUARY 1 IMMEDIATELY FOLLOWING THE
DATE ON WHICH THE PARTICIPANT RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT
(EXCEPT THAT, IN THE CASE OF A PARTICIPANT WHO IS A SPECIFIED EMPLOYEE, THE DATE
THAT IS SIX MONTHS AND ONE DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH THE
PARTICIPANT RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT, IF LATER THAN
SUCH JANUARY 1);

(III)                               THE LATER OF:  (1) THE DATE DESIGNATED IN
(I) ABOVE; OR (2) THE PARTICIPANT’S ATTAINMENT OF AN AGE SPECIFIED BY THE
PARTICIPANT (WHICH CANNOT BE LATER THAN AGE 65); OR

(IV)                              THE LATER OF:  (1) THE DATE DESIGNATED IN (II)
ABOVE; OR (2) THE JANUARY 1 IMMEDIATELY FOLLOWING THE PARTICIPANT’S ATTAINMENT
OF AN AGE SPECIFIED BY THE PARTICIPANT (WHICH CANNOT BE LATER THAN AGE 65);


(B)                                 THE DATE ON WHICH THE COMMITTEE IS PROVIDED
WITH PROOF THAT IS SATISFACTORY TO THE COMMITTEE OF THE PARTICIPANT’S DEATH, IF
THE PARTICIPANT DIES PRIOR TO THE COMPLETE DISTRIBUTION OF HIS OR HER VESTED
ACCOUNT BALANCE; OR


(C)                                  THE DATE ON WHICH THE COMMITTEE DETERMINES
THE PARTICIPANT IS DISABLED.


1.10                           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE
PRINCIPAL SPONSOR.


1.11                           “BONUS” SHALL MEAN ANY COMPENSATION, IN ADDITION
TO BASE ANNUAL SALARY, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND OPERATOR SHARE
BONUS, PAYABLE TO A PARTICIPANT DURING A PLAN YEAR, UNDER ANY BONUS AND CASH
INCENTIVE PLANS, EXCLUDING STOCK OPTIONS.


1.12                           “CHANGE IN CONTROL” SHALL MEAN ANY OF THE
FOLLOWING EVENTS OR TRANSACTIONS:


(A)                                  A CHANGE IN CONTROL OF A NATURE THAT WOULD
BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”), WHETHER OR NOT THE PRINCIPAL SPONSOR IS THEN SUBJECT TO
SUCH REPORTING REQUIREMENT.


(B)                                 THE PUBLIC ANNOUNCEMENT (WHICH, FOR PURPOSES
OF THIS DEFINITION, SHALL INCLUDE, WITHOUT LIMITATION, A REPORT FILED PURSUANT
TO SECTION 13(D) OF THE EXCHANGE ACT) BY THE PRINCIPAL SPONSOR OR ANY “PERSON”
(AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) THAT SUCH
PERSON HAS BECOME THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 PROMULGATED
UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE PRINCIPAL
SPONSOR:

3


--------------------------------------------------------------------------------




(I)                                     REPRESENTING TWENTY PERCENT (20%) OR
MORE OF THE COMBINED VOTING POWER OF THE PRINCIPAL SPONSOR’S THEN OUTSTANDING
SECURITIES UNLESS THE TRANSACTION RESULTING IN SUCH OWNERSHIP HAS BEEN APPROVED
IN ADVANCE BY THE “CONTINUING DIRECTORS” (AS HEREINAFTER DEFINED), OR

(II)                                  REPRESENTING MORE THAN FIFTY PERCENT (50%)
OF THE COMBINED VOTING POWER OF THE PRINCIPAL SPONSOR’S THEN OUTSTANDING
SECURITIES (REGARDLESS OF ANY APPROVAL BY THE CONTINUING DIRECTORS).

Provided, however, that notwithstanding the foregoing, no Change in Control
shall be deemed to have occurred by reason of the ownership of twenty percent
(20%) or more of the total voting capital stock of the Principal Sponsor then
issued and outstanding by:

(I)                                     THE PRINCIPAL SPONSOR, ANY SUBSIDIARY OF
THE PRINCIPAL SPONSOR OR ANY EMPLOYEE BENEFIT PLAN OF THE PRINCIPAL SPONSOR OR
OF ANY SUBSIDIARY OF THE PRINCIPAL SPONSOR OR ANY ENTITY HOLDING SHARES OF THE
STOCK ORGANIZED, APPOINTED OR ESTABLISHED FOR, OR PURSUANT TO THE TERMS OF, ANY
SUCH PLAN (ANY SUCH PERSON OR ENTITY DESCRIBED IN THIS CLAUSE IS REFERRED TO
HEREIN AS A “PRINCIPAL SPONSOR ENTITY”), OR

(II)                                  THE HORMEL FOUNDATION.


(C)                                  THE ANNOUNCEMENT OF A TENDER OFFER BY ANY
PERSON OR ENTITY (OTHER THAN A PRINCIPAL SPONSOR ENTITY) FOR TWENTY PERCENT
(20%) OR MORE OF THE PRINCIPAL SPONSOR’S VOTING CAPITAL STOCK THEN ISSUED AND
OUTSTANDING, WHICH TENDER OFFER HAS NOT BEEN APPROVED BY THE BOARD, A MAJORITY
OF THE MEMBERS OF WHICH ARE THE CONTINUING DIRECTORS, AND RECOMMENDED TO THE
STOCKHOLDERS OF THE PRINCIPAL SPONSOR.


(D)                                 THE CONTINUING DIRECTORS CEASE TO CONSTITUTE
A MAJORITY OF THE PRINCIPAL SPONSOR’S BOARD OF DIRECTORS.


(E)                                  THE STOCKHOLDERS OF THE PRINCIPAL SPONSOR
APPROVE:

(I)                                     ANY CONSOLIDATION OR MERGER OF THE
PRINCIPAL SPONSOR IN WHICH THE PRINCIPAL SPONSOR IS NOT THE CONTINUING OR
SURVIVING PRINCIPAL SPONSOR OR PURSUANT TO WHICH SHARES OF PRINCIPAL SPONSOR
STOCK WOULD BE CONVERTED TO CASH, SECURITIES OR OTHER PROPERTY, OTHER THAN A
MERGER OF THE PRINCIPAL SPONSOR IN WHICH THE STOCKHOLDERS IMMEDIATELY PRIOR TO
THE MERGER HAVE THE SAME PROPORTIONATE OWNERSHIP OF STOCK OF THE SURVIVING
PRINCIPAL SPONSOR IMMEDIATELY AFTER THE MERGER; OR

(II)                                  ANY SALE, LEASE, EXCHANGE OR OTHER
TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE PRINCIPAL SPONSOR; OR

4


--------------------------------------------------------------------------------




(III)                               ANY PLAN OF LIQUIDATION OR DISSOLUTION OF
THE PRINCIPAL SPONSOR.

For purposes of this definition:

(I)                                     “CONTINUING DIRECTOR” SHALL MEAN ANY
PERSON WHO IS A MEMBER OF THE BOARD OF DIRECTORS OF THE PRINCIPAL SPONSOR, WHILE
SUCH PERSON IS A MEMBER OF THE BOARD OF DIRECTORS, WHO IS NOT AN “ACQUIRING
PERSON” (AS DEFINED BELOW) OR AN “AFFILIATE” OR “ASSOCIATE” (EACH TERM AS
DEFINED BELOW) OF AN ACQUIRING PERSON, OR A REPRESENTATIVE OF AN ACQUIRING
PERSON OR OF ANY SUCH AFFILIATE OR ASSOCIATE, AND WHO

(A)                              WAS A MEMBER OF THE BOARD OF DIRECTORS ON THE
DATE OF THIS PLAN AS FIRST WRITTEN ABOVE OR

(B)                                SUBSEQUENTLY BECOMES A MEMBER OF THE BOARD OF
DIRECTORS,

if such person’s initial nomination for election or initial election to the
Board of Directors is recommended or approved by a majority of the Continuing
Directors.

(II)                                  “ACQUIRING PERSON” SHALL MEAN ANY “PERSON”
(AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) WHO OR
WHICH, TOGETHER WITH ALL AFFILIATES AND ASSOCIATES OF SUCH PERSON, IS THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13(D)-3 PROMULGATED UNDER THE EXCHANGE
ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE PRINCIPAL SPONSOR
REPRESENTING TWENTY PERCENT (20%) OR MORE OF THE COMBINED VOTING POWER OF THE
PRINCIPAL SPONSOR’S THEN OUTSTANDING SECURITIES, BUT SHALL NOT INCLUDE THE
HORMEL FOUNDATION OR ANY PRINCIPAL SPONSOR ENTITY.

(III)                               “AFFILIATE” AND “ASSOCIATE” SHALL HAVE THEIR
RESPECTIVE MEANINGS ASCRIBED TO SUCH TERMS IN RULE 12B-2 PROMULGATED UNDER THE
EXCHANGE ACT.


1.13                           “CHANGE IN CONTROL BENEFIT” SHALL HAVE THE
MEANING SET FORTH IN ARTICLE 6.


1.14                           “CLAIMANT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 17.1.


1.15                           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS IT MAY BE AMENDED FROM TIME TO TIME.


1.16                           “COMMITTEE” SHALL MEAN THE COMMITTEE DESCRIBED IN
ARTICLE 15.


1.17                           “CREDITING RATE” SHALL MEAN, FOR EACH PLAN YEAR,
AN INTEREST RATE THAT IS 120% OF THE APPLICABLE FEDERAL LONG-TERM RATE, AS
DETERMINED BY THE COMPENSATION COMMITTEE OF THE BOARD, IN ITS SOLE DISCRETION,
AND COMMUNICATED TO PARTICIPANTS, PRIOR TO THE BEGINNING OF EACH PLAN YEAR.

5


--------------------------------------------------------------------------------





1.18                           “DEDUCTION LIMITATION” SHALL MEAN THE LIMITATION
ON A BENEFIT THAT MAY OTHERWISE BE DISTRIBUTABLE PURSUANT TO THE PROVISIONS OF
THIS PLAN, AS SET FORTH IN ARTICLE 4.


1.19                           “DEFERRAL ACCOUNT” SHALL MEAN (I) THE SUM OF ALL
OF A PARTICIPANT’S ANNUAL DEFERRAL AMOUNTS, PLUS (II) AMOUNTS CREDITED IN
ACCORDANCE WITH ALL THE APPLICABLE CREDITING AND DEBITING PROVISIONS OF THIS
PLAN THAT RELATE TO THE PARTICIPANT’S DEFERRAL ACCOUNT, LESS (III) ALL
DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS
PLAN THAT RELATE TO HIS OR HER DEFERRAL ACCOUNT.


1.20                           “DISABILITY” OR “DISABLED” SHALL MEAN THAT A
PARTICIPANT IS (I) UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN 12 MONTHS, OR (II) BY REASON OF ANY MEDICALLY DETERMINABLE
PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE
EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS, RECEIVING
INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE MONTHS UNDER AN
ACCIDENT OR HEALTH PLAN COVERING EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.


1.21                           “DISABILITY BENEFIT” SHALL MEAN THE BENEFIT SET
FORTH IN ARTICLE 9.


1.22                           “DISCRETIONARY CONTRIBUTION ACCOUNT” SHALL MEAN
(I) THE SUM OF THE PARTICIPANT’S ANNUAL DISCRETIONARY CONTRIBUTION AMOUNTS, PLUS
(II) AMOUNTS CREDITED OR DEBITED IN ACCORDANCE WITH ALL THE APPLICABLE CREDITING
AND DEBITING PROVISIONS OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S
DISCRETIONARY CONTRIBUTION ACCOUNT, LESS (III) ALL DISTRIBUTIONS MADE TO THE
PARTICIPANT OR HIS OR HER BENEFICIARY PURSUANT TO THIS PLAN THAT RELATE TO THE
PARTICIPANT’S DISCRETIONARY CONTRIBUTION ACCOUNT.


1.23                           “ELECTION FORM” SHALL MEAN THE FORM ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE THAT A PARTICIPANT COMPLETES, SIGNS AND
RETURNS TO THE COMMITTEE TO MAKE AN ELECTION UNDER THE PLAN.


1.24                           “EMPLOYEE” SHALL MEAN A PERSON WHO IS AN EMPLOYEE
OF ANY EMPLOYER.


1.25                           “EMPLOYER(S)” SHALL MEAN THE PRINCIPAL SPONSOR
AND/OR ANY OF ITS AFFILIATES AND/OR SUBSIDIARIES (NOW IN EXISTENCE OR HEREAFTER
FORMED OR ACQUIRED) THAT HAVE BEEN SELECTED BY THE BOARD TO PARTICIPATE IN THE
PLAN AND HAVE ADOPTED THE PLAN AS A SPONSOR.


1.26                           “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS IT MAY BE AMENDED FROM TIME TO TIME.


1.27                           “IN-SERVICE DISTRIBUTION” SHALL MEAN THE
DISTRIBUTION SET FORTH IN SECTION 5.1.


1.28                           “INSTALLMENT METHOD” SHALL MEAN A SERIES OF
PAYMENTS, PAYABLE EITHER MONTHLY OR ANNUALLY, OVER THE NUMBER OF YEARS SELECTED
BY THE PARTICIPANT.  THE PARTICIPANT’S VESTED ACCOUNT BALANCE SHALL BE PAYABLE
PURSUANT TO A MONTHLY INSTALLMENT METHOD OVER THE NUMBER OF YEARS SELECTED BY
THE PARTICIPANT IN ACCORDANCE WITH THIS PLAN.

6


--------------------------------------------------------------------------------





1.29                           “LTIP AMOUNTS” SHALL MEAN ANY COMPENSATION
PAYABLE TO A PARTICIPANT AS AN EMPLOYEE UNDER ANY EMPLOYER’S LONG-TERM INCENTIVE
PLAN OR ANY OTHER LONG-TERM INCENTIVE ARRANGEMENT DESIGNATED BY THE COMMITTEE
WHICH IS ELIGIBLE FOR DEFERRAL IN ACCORDANCE WITH ARTICLE 3, AND INCLUDES
PAYMENTS MADE UNDER THE HORMEL FOODS CORPORATION LONG TERM INCENTIVE PLAN.


1.30                           “MONTHLY INSTALLMENT METHOD” SHALL BE A MONTHLY
INSTALLMENT PAYMENT OVER THE NUMBER OF YEARS SELECTED BY THE PARTICIPANT IN
ACCORDANCE WITH THIS PLAN, CALCULATED AS FOLLOWS:  (I) FOR THE FIRST MONTHLY
INSTALLMENT, THE PARTICIPANT’S VESTED ACCOUNT BALANCE SHALL BE CALCULATED AS OF
THE CLOSE OF BUSINESS ON OR AROUND THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE,
AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION, AND (II) FOR REMAINING
MONTHLY INSTALLMENTS, THE PARTICIPANT’S VESTED ACCOUNT BALANCE SHALL BE
CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND ON THE LAST BUSINESS DAY OF
THE PRECEDING MONTH, AS DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION. 
EACH MONTHLY INSTALLMENT SHALL BE CALCULATED BY MULTIPLYING THIS BALANCE BY A
FRACTION, THE NUMERATOR OF WHICH IS ONE AND THE DENOMINATOR OF WHICH IS THE
REMAINING NUMBER OF MONTHLY PAYMENTS DUE THE PARTICIPANT.  BY WAY OF EXAMPLE, IF
THE PARTICIPANT ELECTS A TEN (10) YEAR MONTHLY INSTALLMENT METHOD, THE FIRST
PAYMENT SHALL BE 1/120 OF THE PARTICIPANT’S VESTED ACCOUNT BALANCE CALCULATED AS
DESCRIBED IN THIS DEFINITION.  THE FOLLOWING MONTH, THE PAYMENT SHALL BE 1/119
OF THE PARTICIPANT’S VESTED ACCOUNT BALANCE CALCULATED AS DESCRIBED IN THIS
DEFINITION.


1.31                           “OPERATOR SHARE BONUS” SHALL MEAN ANY
COMPENSATION PAYABLE TO A PARTICIPANT DURING THE PRINCIPAL SPONSOR’S FISCAL YEAR
UNDER THE HORMEL FOODS CORPORATION OPERATOR SHARE INCENTIVE COMPENSATION PLAN.


1.32                           “OPERATOR SHARE DIVIDENDS” SHALL MEAN ANY
QUARTERLY DIVIDENDS PAYABLE TO A PARTICIPANT IN CASH DURING THE PRINCIPAL
SPONSOR’S FISCAL YEAR UNDER THE HORMEL FOODS CORPORATION OPERATOR SHARE
INCENTIVE COMPENSATION PLAN.


1.33                           “PARTICIPANT” SHALL MEAN ANY EMPLOYEE (I) WHO IS
SELECTED TO PARTICIPATE IN THE PLAN, (II) WHO ELECTS TO PARTICIPATE IN THE PLAN,
(III) WHO SIGNS A PLAN AGREEMENT AND AN ELECTION FORM, (IV) WHOSE SIGNED PLAN
AGREEMENT AND ELECTION FORM ARE ACCEPTED BY THE COMMITTEE, (V) WHO COMMENCES
PARTICIPATION IN THE PLAN, AND (VI) WHOSE PLAN AGREEMENT HAS NOT TERMINATED.  A
SPOUSE OR FORMER SPOUSE OF A PARTICIPANT SHALL NOT BE TREATED AS A PARTICIPANT
IN THE PLAN OR HAVE AN ACCOUNT BALANCE UNDER THE PLAN, EVEN IF HE OR SHE HAS AN
INTEREST IN THE PARTICIPANT’S BENEFITS UNDER THE PLAN AS A RESULT OF APPLICABLE
LAW OR PROPERTY SETTLEMENTS RESULTING FROM LEGAL SEPARATION OR DIVORCE.


1.34                           “PLAN” SHALL MEAN THE HORMEL FOODS CORPORATION
EXECUTIVE DEFERRED INCOME PLAN II (2005 RESTATEMENT), WHICH SHALL BE EVIDENCED
BY THIS INSTRUMENT AND BY EACH PLAN AGREEMENT, AS THEY MAY BE AMENDED FROM TIME
TO TIME.


1.35                           “PLAN AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT,
AS MAY BE AMENDED FROM TIME TO TIME, WHICH IS ENTERED INTO BY AND BETWEEN AN
EMPLOYER AND A PARTICIPANT.  EACH PLAN AGREEMENT EXECUTED BY A PARTICIPANT AND
THE PARTICIPANT’S EMPLOYER SHALL PROVIDE FOR THE ENTIRE BENEFIT TO

7


--------------------------------------------------------------------------------





WHICH SUCH PARTICIPANT IS ENTITLED UNDER THE PLAN; SHOULD THERE BE MORE THAN ONE
PLAN AGREEMENT, THE PLAN AGREEMENT BEARING THE LATEST DATE OF ACCEPTANCE BY THE
EMPLOYER SHALL SUPERSEDE ALL PREVIOUS PLAN AGREEMENTS IN THEIR ENTIRETY AND
SHALL GOVERN SUCH ENTITLEMENT.  THE TERMS OF ANY PLAN AGREEMENT MAY BE DIFFERENT
FOR ANY PARTICIPANT, AND ANY PLAN AGREEMENT MAY PROVIDE ADDITIONAL BENEFITS NOT
SET FORTH IN THE PLAN OR LIMIT THE BENEFITS OTHERWISE PROVIDED UNDER THE PLAN;
PROVIDED, HOWEVER, THAT ANY SUCH ADDITIONAL BENEFITS OR BENEFIT LIMITATIONS MUST
BE AGREED TO BY BOTH THE EMPLOYER AND THE PARTICIPANT.


1.36                           “PLAN YEAR” SHALL MEAN A PERIOD BEGINNING ON
JANUARY 1 OF EACH YEAR AND CONTINUING THROUGH DECEMBER 31 OF SUCH YEAR.


1.37                           “PRINCIPAL SPONSOR” SHALL MEAN HORMEL FOODS
CORPORATION, A DELAWARE CORPORATION, AND ANY SUCCESSOR TO ALL OR SUBSTANTIALLY
ALL OF THE HORMEL FOODS CORPORATION’S ASSETS OR BUSINESS.


1.38                           “PROFIT SHARING ACCOUNT” SHALL MEAN (I) THE SUM
OF ALL OF A PARTICIPANT’S ANNUAL PROFIT SHARING AMOUNTS, PLUS (II) AMOUNTS
CREDITED IN ACCORDANCE WITH ALL THE APPLICABLE CREDITING AND DEBITING PROVISIONS
OF THIS PLAN THAT RELATE TO THE PARTICIPANT’S PROFIT SHARING ACCOUNT, LESS
(III) ALL DISTRIBUTIONS MADE TO THE PARTICIPANT OR HIS OR HER BENEFICIARY
PURSUANT TO THIS PLAN THAT RELATE TO THE PARTICIPANT’S PROFIT SHARING ACCOUNT.


1.39                           “PROFIT SHARING PLAN” SHALL MEAN THE HORMEL FOODS
CORPORATION JOINT EARNINGS PROFIT SHARING TRUST PLAN.


1.40                           “RETIREMENT”, “RETIRE(S)” OR “RETIRED” SHALL
MEAN, WITH RESPECT TO AN EMPLOYEE, SEPARATION FROM SERVICE (AS THAT TERM IS
DEFINED UNDER SECTION 409A OF THE CODE) FROM ALL EMPLOYERS ON OR AFTER THE
EARLIER OF THE ATTAINMENT OF AGE SIXTY-FIVE (65) OR (B) AGE FIFTY-FIVE (55) WITH
FIFTEEN (15) YEARS OF SERVICE FOR ANY REASON OTHER THAN A LEAVE OF ABSENCE,
DEATH OR DISABILITY.


1.41                           “RETIREMENT BENEFIT” SHALL MEAN THE BENEFIT SET
FORTH IN ARTICLE 7.


1.42                           “SPECIFIED EMPLOYEE” SHALL MEAN A KEY EMPLOYEE OF
THE EMPLOYER OR AN AFFILIATE, WITHIN THE MEANING OF SECTION 409A OF THE CODE AND
REGULATIONS ISSUED THEREUNDER.  IN DETERMINING WHETHER A PARTICIPANT IS A KEY
EMPLOYEE, THE IDENTIFICATION DATE TO BE USED SHALL BE DECEMBER 31.


1.43                           “STOCK” SHALL MEAN HORMEL FOODS CORPORATION
COMMON STOCK, $0.01 PAR VALUE, OR ANY OTHER EQUITY SECURITIES OF THE PRINCIPAL
SPONSOR DESIGNATED BY THE COMMITTEE.


1.44                           “SURVIVOR BENEFIT” SHALL MEAN THE BENEFIT SET
FORTH IN ARTICLE 10.


1.45                           “TERMINATION BENEFIT” SHALL MEAN THE BENEFIT SET
FORTH IN ARTICLE 8.


1.46                           “TERMINATION OF EMPLOYMENT” SHALL MEAN THE
SEPARATION FROM SERVICE (AS THAT TERM IS DEFINED UNDER SECTION 409A OF THE CODE)
WITH ALL EMPLOYERS, VOLUNTARILY OR INVOLUNTARILY, FOR ANY REASON OTHER THAN
RETIREMENT, DISABILITY, DEATH OR AN AUTHORIZED LEAVE OF ABSENCE.  A TRANSFER OF

8


--------------------------------------------------------------------------------





EMPLOYMENT WITH AN EMPLOYER TO EMPLOYMENT WITH AN AFFILIATE OF AN EMPLOYER SHALL
NOT CONSTITUTE A TERMINATION OF EMPLOYMENT.  IF AN EMPLOYER WHO IS AN AFFILIATE
(I.E., NOT THE PRINCIPAL SPONSOR) CEASES TO BE AN AFFILIATE BECAUSE OF A SALE OF
SUBSTANTIALLY ALL THE STOCK OR ASSETS OF THAT EMPLOYER, THEN PARTICIPANTS WHO
ARE EMPLOYED BY THAT EMPLOYER AND WHO CEASE TO BE EMPLOYED BY THAT EMPLOYER IN
CONNECTION WITH THE SALE OF SUBSTANTIALLY ALL THE STOCK OR ASSETS OF THAT
EMPLOYER SHALL BE DEEMED TO HAVE THEREBY HAD A TERMINATION OF EMPLOYMENT FOR THE
PURPOSES OF COMMENCING DISTRIBUTIONS FROM THIS PLAN.


1.47                           “TRUST” SHALL MEAN ONE OR MORE TRUSTS ESTABLISHED
PURSUANT TO THAT CERTAIN MASTER TRUST AGREEMENT BETWEEN THE PRINCIPAL SPONSOR
AND THE TRUSTEE NAMED THEREIN, AS AMENDED FROM TIME TO TIME.


1.48                           “UNFORESEEABLE FINANCIAL EMERGENCY” SHALL MEAN AN
UNANTICIPATED EMERGENCY THAT IS CAUSED BY AN EVENT BEYOND THE CONTROL OF THE
PARTICIPANT THAT WOULD RESULT IN SEVERE FINANCIAL HARDSHIP TO THE PARTICIPANT
RESULTING FROM (I) A SUDDEN AND UNEXPECTED ILLNESS OR ACCIDENT OF THE
PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT OF THE PARTICIPANT, (II) A
LOSS OF THE PARTICIPANT’S PROPERTY DUE TO CASUALTY, OR (III) SUCH OTHER SIMILAR
EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING AS A RESULT OF EVENTS
BEYOND THE CONTROL OF THE PARTICIPANT, ALL AS DETERMINED IN THE SOLE DISCRETION
OF THE COMMITTEE.


1.49                           “YEARS OF SERVICE” SHALL MEAN THE TOTAL NUMBER OF
FULL YEARS IN WHICH A PARTICIPANT HAS BEEN EMPLOYED BY ONE OR MORE EMPLOYERS. 
FOR PURPOSES OF THIS DEFINITION, A YEAR OF EMPLOYMENT SHALL BE A 365 DAY PERIOD
(OR 366 DAY PERIOD IN THE CASE OF A LEAP YEAR) THAT, FOR THE FIRST YEAR OF
EMPLOYMENT, COMMENCES ON THE EMPLOYEE’S DATE OF HIRING AND THAT, FOR ANY
SUBSEQUENT YEAR, COMMENCES ON AN ANNIVERSARY OF THAT HIRING DATE.  THE COMMITTEE
SHALL MAKE A DETERMINATION AS TO WHETHER ANY PARTIAL YEAR OF EMPLOYMENT SHALL BE
COUNTED AS A YEAR OF SERVICE.


ARTICLE 2
SELECTION, ENROLLMENT, ELIGIBILITY


2.1                                 SELECTION BY COMMITTEE.  PARTICIPATION IN
THE PLAN SHALL BE LIMITED TO A SELECT GROUP OF MANAGEMENT AND HIGHLY COMPENSATED
EMPLOYEES OF THE EMPLOYER, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.  FROM THAT GROUP, THE COMMITTEE SHALL SELECT, IN ITS SOLE
DISCRETION, EMPLOYEES TO PARTICIPATE IN THE PLAN.


2.2                                 ENROLLMENT AND ELIGIBILITY REQUIREMENTS;
COMMENCEMENT OF PARTICIPATION.


(A)                                  AS A CONDITION TO PARTICIPATION, EACH
SELECTED EMPLOYEE WHO IS ELIGIBLE TO PARTICIPATE IN THE PLAN EFFECTIVE AS OF THE
FIRST DAY OF A PLAN YEAR SHALL COMPLETE, EXECUTE AND RETURN TO THE PRINCIPAL
SPONSOR AN ELECTION FORM AND A BENEFICIARY DESIGNATION FORM PRIOR TO THE FIRST
DAY OF SUCH PLAN YEAR, OR SUCH OTHER EARLIER DEADLINE AS MAY BE ESTABLISHED BY
THE COMMITTEE IN ITS SOLE DISCRETION.  IN ADDITION, THE COMMITTEE SHALL
ESTABLISH FROM TIME TO

9


--------------------------------------------------------------------------------





TIME SUCH OTHER ENROLLMENT REQUIREMENTS AS IT DETERMINES IN ITS SOLE DISCRETION
ARE NECESSARY.


(B)                                 A SELECTED EMPLOYEE WHO FIRST BECOMES
ELIGIBLE TO PARTICIPATE IN THIS PLAN AFTER THE FIRST DAY OF A PLAN YEAR MUST
COMPLETE THESE REQUIREMENTS WITHIN 30 DAYS AFTER HE OR SHE FIRST BECOMES
ELIGIBLE TO PARTICIPATE IN THE PLAN, OR WITHIN SUCH OTHER EARLIER DEADLINE AS
MAY BE ESTABLISHED BY THE COMMITTEE, IN HIS OR HER SOLE DISCRETION, IN ORDER TO
PARTICIPATE FOR THAT PLAN YEAR.  IN SUCH EVENT, SUCH PERSON’S PARTICIPATION IN
THIS PLAN SHALL NOT COMMENCE EARLIER THAN 30 DAYS AFTER HE OR SHE FIRST BECOMES
ELIGIBLE TO PARTICIPATE IN THE PLAN, AND SUCH PERSON SHALL NOT BE PERMITTED TO
DEFER UNDER THIS PLAN ANY PORTION OF HIS OR HER BASE SALARY, BONUS, LTIP
AMOUNTS, OPERATOR SHARE DIVIDENDS OR OPERATOR SHARE BONUS THAT ARE PAID WITH
RESPECT TO SERVICES PERFORMED PRIOR TO HIS OR HER PARTICIPATION COMMENCEMENT
DATE, EXCEPT TO THE EXTENT PERMISSIBLE UNDER CODE SECTION 409A AND RELATED
TREASURY GUIDANCE OR REGULATIONS.


(C)                                  EACH SELECTED EMPLOYEE WHO IS ELIGIBLE TO
PARTICIPATE IN THE PLAN SHALL COMMENCE PARTICIPATION IN THE PLAN ONLY AFTER THE
EMPLOYEE HAS MET ALL ENROLLMENT REQUIREMENTS SET FORTH IN THIS PLAN AND REQUIRED
BY THE PRINCIPAL SPONSOR, INCLUDING RETURNING ALL REQUIRED DOCUMENTS TO THE
PRINCIPAL SPONSOR WITHIN THE SPECIFIED TIME PERIOD.  NOTWITHSTANDING THE
FOREGOING, THE PRINCIPAL SPONSOR SHALL PROCESS SUCH PARTICIPANT’S DEFERRAL
ELECTION AS SOON AS ADMINISTRATIVELY PRACTICABLE AFTER SUCH DEFERRAL ELECTION IS
SUBMITTED TO THE PRINCIPAL SPONSOR.


(D)                                 IF AN EMPLOYEE FAILS TO MEET ALL
REQUIREMENTS CONTAINED IN THIS SECTION 2.2 WITHIN THE PERIOD REQUIRED, THAT
EMPLOYEE SHALL NOT BE ELIGIBLE TO PARTICIPATE IN THE PLAN DURING SUCH PLAN YEAR.


2.3                                 TERMINATION OF PARTICIPATION AND/OR
DEFERRALS.  THE COMMITTEE SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO (I)
PREVENT THE PARTICIPANT FROM MAKING FUTURE DEFERRAL ELECTIONS, AND/OR (II) TAKE
FURTHER ACTION THAT THE COMMITTEE DEEMS APPROPRIATE.  IN THE EVENT THAT A
PARTICIPANT IS NO LONGER ELIGIBLE TO DEFER COMPENSATION UNDER THIS PLAN, THE
PARTICIPANT’S ACCOUNT BALANCE SHALL CONTINUE TO BE GOVERNED BY THE TERMS OF THIS
PLAN UNTIL SUCH TIME AS THE PARTICIPANT’S ACCOUNT BALANCE IS PAID IN ACCORDANCE
WITH THE TERMS OF THIS PLAN.


ARTICLE 3
DEFERRAL COMMITMENTS/DISCRETIONARY CONTRIBUTION AMOUNTS/PROFIT SHARING
AMOUNTS/VESTING/CREDITING/TAXES


3.1                                 MINIMUM DEFERRALS.


(A)                                  BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS,
OPERATOR SHARE DIVIDENDS AND OPERATOR SHARE BONUS.  FOR EACH PLAN YEAR, A
PARTICIPANT MAY ELECT TO DEFER, AS HIS OR

10


--------------------------------------------------------------------------------





HER ANNUAL DEFERRAL AMOUNT, BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS AND/OR
OPERATOR SHARE DIVIDENDS IN THE FOLLOWING MINIMUM AMOUNTS FOR EACH DEFERRAL
ELECTED:

Deferral

 

Minimum Amount

 

Base Annual Salary

 

$

0

 

Bonus

 

$

2,000

 

LTIP Amounts

 

$

2,000

 

Operator Share Dividends

 

$

0

 

Operator Share Bonus

 

$

2,000

 

 

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero. If, at any time after the
beginning of a Plan Year, a Participant has deferred less than the stated
minimum amounts for that Plan Year, any amount credited to the Participant’s
Account Balance as the Annual Deferral Amount for that Plan Year shall be
distributed to the Participant within 60 days after the last day of the Plan
Year.


(B)                                 SHORT PLAN YEAR.  NOTWITHSTANDING THE
FOREGOING, IF A PARTICIPANT FIRST BECOMES A PARTICIPANT AFTER THE FIRST DAY OF A
PLAN YEAR, THE MINIMUM ANNUAL DEFERRAL AMOUNT SHALL BE AN AMOUNT EQUAL TO THE
MINIMUM SET FORTH ABOVE, MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF COMPLETE MONTHS REMAINING IN THE PLAN YEAR AND THE DENOMINATOR OF
WHICH IS 12.


3.2                                 MAXIMUM DEFERRAL.


(A)                                  BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS AND
OPERATOR SHARE DIVIDENDS AND OPERATOR SHARE BONUS.  FOR EACH PLAN YEAR, A
PARTICIPANT MAY ELECT TO DEFER, AS HIS OR HER ANNUAL DEFERRAL AMOUNT, BASE
ANNUAL SALARY, BONUS, LTIP AMOUNTS AND/OR OPERATOR SHARE DIVIDENDS UP TO THE
FOLLOWING MAXIMUM PERCENTAGES FOR EACH DEFERRAL ELECTED:

Deferral

 

Maximum Amount

 

Base Annual Salary

 

40

%

Bonus

 

100

%

LTIP Amounts

 

100

%

Operator Share Dividends

 

40

%

Operator Share Bonus

 

100

%

 


(B)                                 SHORT PLAN YEAR.  NOTWITHSTANDING THE
FOREGOING, IF A PARTICIPANT FIRST BECOMES A PARTICIPANT AFTER THE FIRST DAY OF A
PLAN YEAR, THE MAXIMUM ANNUAL DEFERRAL AMOUNT (I) WITH RESPECT TO BASE ANNUAL
SALARY SHALL BE LIMITED TO THE AMOUNT OF COMPENSATION NOT YET EARNED BY THE
PARTICIPANT AS OF THE DATE THE PARTICIPANT SUBMITS A PLAN AGREEMENT

11


--------------------------------------------------------------------------------





AND ELECTION FORM TO THE COMMITTEE FOR ACCEPTANCE, AND (II) WITH RESPECT TO
BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND OPERATOR SHARE BONUS SHALL BE
LIMITED TO THOSE AMOUNTS DEEMED ELIGIBLE FOR DEFERRAL, IN THE SOLE DISCRETION OF
THE COMMITTEE.


3.3                                 ELECTION TO DEFER; EFFECT OF ELECTION FORM.


(A)                                  FIRST PLAN YEAR.  IN CONNECTION WITH A
PARTICIPANT’S COMMENCE­MENT OF PARTICIPA­TION IN THE PLAN, THE PARTICIPANT SHALL
MAKE AN IRREVOCABLE DEFERRAL ELECTION FOR THE PLAN YEAR IN WHICH THE PARTICIPANT
COMMENCES PARTICIPATION IN THE PLAN, ALONG WITH SUCH OTHER ELECTIONS AS THE
COMMITTEE DEEMS NECESSARY OR DESIRABLE UNDER THE PLAN.  FOR THESE ELECTIONS TO
BE VALID, THE ELECTION FORM MUST BE COMPLETED AND SIGNED BY THE PARTICIPANT,
TIMELY DELIVERED TO THE COMMITTEE (IN ACCORDANCE WITH SECTION 2.2 ABOVE) AND
ACCEPTED BY THE COMMITTEE.


(B)                                 SUBSEQUENT PLAN YEARS.  FOR EACH SUCCEEDING
PLAN YEAR, AN IRREVOCABLE DEFERRAL ELECTION FOR THAT PLAN YEAR, AND SUCH OTHER
ELECTIONS AS THE COMMITTEE DEEMS NECESSARY OR DESIRABLE UNDER THE PLAN, SHALL BE
MADE BY TIMELY DELIVERING A NEW ELECTION FORM TO THE COMMITTEE, IN ACCORDANCE
WITH ITS RULES AND PROCEDURES, BEFORE THE FIRST DAY OF THE PLAN YEAR FOR WHICH
THE ELECTION IS MADE.  IF NO SUCH ELECTION FORM IS TIMELY DELIVERED FOR A PLAN
YEAR, THE ANNUAL DEFERRAL AMOUNT SHALL BE ZERO FOR THAT PLAN YEAR.


(C)                                  FISCAL YEAR COMPENSATION.  NOTWITHSTANDING
THE FOREGOING, AN IRREVOCABLE ELECTION PERTAINING TO AN OPERATOR SHARE BONUS
WHICH QUALIFIES AS “FISCAL YEAR COMPENSATION” MAY BE MADE BY TIMELY DELIVERING
AN ELECTION FORM TO THE PRINCIPAL SPONSOR, IN ACCORDANCE WITH THE TERMS OF THE
PLAN, BEFORE THE FIRST DAY OF THE PRINCIPAL SPONSOR’S FISCAL YEAR FOR WHICH THE
ELECTION IS MADE.  “FISCAL YEAR COMPENSATION” SHALL MEAN COMPENSATION RELATING
TO A PERIOD OF SERVICE COEXTENSIVE WITH ONE OR MORE CONSECUTIVE FISCAL YEARS OF
THE EMPLOYER, OF WHICH NO AMOUNT IS PAID OR PAYABLE DURING THE SERVICE PERIOD.


(D)                                 PERFORMANCE-BASED COMPENSATION. 
NOTWITHSTANDING THE FOREGOING, AN IRREVOCABLE DEFERRAL ELECTION PERTAINING TO
BONUS AND LTIP AMOUNTS WHICH QUALIFY AS “PERFORMANCE-BASED COMPENSATION” MAY BE
MADE BY TIMELY DELIVERING AN ELECTION FORM TO THE PRINCIPAL SPONSOR, IN
ACCORDANCE WITH THE TERMS OF THE PLAN, NO LATER THAN SIX MONTHS BEFORE THE END
OF THE PERFORMANCE PERIOD.  “PERFORMANCE-BASED COMPENSATION” SHALL BE
COMPENSATION BASED ON SERVICES PERFORMED OVER A PERIOD OF AT LEAST 12 MONTHS, IN
ACCORDANCE WITH CODE SECTION 409A AND RELATED GUIDANCE.


3.4                                 WITHHOLDING AND CREDITING OF ANNUAL DEFERRAL
AMOUNTS.  FOR EACH PLAN YEAR, THE BASE ANNUAL SALARY PORTION OF THE ANNUAL
DEFERRAL AMOUNT SHALL BE WITHHELD FROM EACH REGULARLY SCHEDULED BASE ANNUAL
SALARY PAYROLL IN EQUAL AMOUNTS, AS ADJUSTED FROM TIME TO TIME FOR INCREASES AND
DECREASES IN BASE ANNUAL SALARY.  THE BONUS, LTIP AMOUNTS, OPERATOR SHARE
DIVIDENDS AND OPERATOR SHARE BONUS SHALL BE WITHHELD AT THE TIME THE BONUS, LTIP
AMOUNTS, OPERATOR SHARE DIVIDENDS OR OPERATOR SHARE BONUS ARE OR OTHERWISE WOULD
BE PAID TO THE

12


--------------------------------------------------------------------------------





PARTICIPANT, WHETHER OR NOT THIS OCCURS DURING THE PLAN YEAR ITSELF.  ANNUAL
DEFERRAL AMOUNTS SHALL BE CREDITED TO A PARTICIPANT’S DEFERRAL ACCOUNT AT THE
TIME SUCH AMOUNTS WOULD OTHERWISE HAVE BEEN PAID TO THE PARTICIPANT.


3.5                                 ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT.


(A)                                  FOR EACH PLAN YEAR, AN EMPLOYER MAY BE
REQUIRED TO CREDIT AMOUNTS TO A PARTICIPANT’S DISCRETIONARY CONTRIBUTION ACCOUNT
IN ACCORDANCE WITH EMPLOYMENT OR OTHER AGREEMENTS ENTERED INTO BETWEEN THE
PARTICIPANT AND THE EMPLOYER.  SUCH AMOUNTS SHALL BE CREDITED ON THE DATE OR
DATES PRESCRIBED BY SUCH AGREEMENTS.


(B)                                 FOR EACH PLAN YEAR, AN EMPLOYER, IN ITS SOLE
DISCRETION, MAY, BUT IS NOT REQUIRED TO, CREDIT ANY AMOUNT IT DESIRES TO ANY
PARTICIPANT’S DISCRETIONARY CONTRIBUTION ACCOUNT UNDER THIS PLAN, WHICH AMOUNT
SHALL BE FOR THAT PARTICIPANT THE ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT FOR
THAT PLAN YEAR.  THE AMOUNT SO CREDITED TO A PARTICIPANT MAY BE SMALLER OR
LARGER THAN THE AMOUNT CREDITED TO ANY OTHER PARTICIPANT, AND THE AMOUNT
CREDITED TO ANY PARTICIPANT FOR A PLAN YEAR MAY BE ZERO, EVEN THOUGH ONE OR MORE
OTHER PARTICIPANTS RECEIVE AN ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT FOR THAT
PLAN YEAR.  THE ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT DESCRIBED IN THIS
SECTION 3.5(B), IF ANY, SHALL BE CREDITED AS OF THE LAST DAY OF THE PLAN YEAR. 
IF A PARTICIPANT IS NOT EMPLOYED BY AN EMPLOYER AS OF THE LAST DAY OF A PLAN
YEAR OTHER THAN BY REASON OF HIS OR HER RETIREMENT OR DEATH WHILE EMPLOYED, THE
ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT FOR THAT PLAN YEAR SHALL BE ZERO.


3.6                                 ANNUAL PROFIT SHARING AMOUNT.  A
PARTICIPANT’S ANNUAL PROFIT SHARING AMOUNT SHALL BE EQUAL TO THE DIFFERENCE
BETWEEN (I) THE CONTRIBUTIONS THAT WOULD HAVE BEEN ALLOCATED TO THE
PARTICIPANT’S “ACCOUNT” UNDER THE PROFIT SHARING PLAN FOR THE PLAN YEAR,
PURSUANT TO THE TERMS OF THE PROFIT SHARING PLAN IN EFFECT FOR SUCH YEAR,
WITHOUT GIVING EFFECT TO THE LIMITATIONS IMPOSED ON THE PROFIT SHARING PLAN BY
SECTIONS 415 AND 401(A)(17) OF THE CODE; AND (II) THE AMOUNT OF THE
CONTRIBUTIONS ACTUALLY ALLOCATED TO THE PARTICIPANT’S “ACCOUNT” UNDER THE PROFIT
SHARING PLAN FOR THE PLAN YEAR.  THE AMOUNT SO CREDITED TO A PARTICIPANT UNDER
THIS PLAN SHALL BE FOR THAT PARTICIPANT THE ANNUAL PROFIT SHARING AMOUNT FOR
THAT PLAN YEAR AND SHALL BE CREDITED TO THE PARTICIPANT’S PROFIT SHARING ACCOUNT
ON A DATE OR DATES TO BE DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION. 
IF A PARTICIPANT IS NOT EMPLOYED BY AN EMPLOYER AS OF THE LAST DAY OF A PLAN
YEAR, THE ANNUAL PROFIT SHARING AMOUNT FOR SUCH PLAN YEAR SHALL BE ZERO.


3.7                                 VESTING.


(A)                                  A PARTICIPANT SHALL AT ALL TIMES BE 100%
VESTED IN HIS OR HER DEFERRAL ACCOUNT AND PROFIT SHARING ACCOUNT.


(B)                                 A PARTICIPANT SHALL BE VESTED IN HIS OR HER
DISCRETIONARY CONTRIBUTION ACCOUNT IN ACCORDANCE WITH THE VESTING SCHEDULE(S)
SET FORTH IN HIS OR HER PLAN AGREEMENT, EMPLOYMENT AGREEMENT OR ANY OTHER
AGREEMENT ENTERED INTO BETWEEN THE PARTICIPANT AND

13


--------------------------------------------------------------------------------





HIS OR HER EMPLOYER.  IF NOT ADDRESSED IN SUCH AGREEMENTS, A PARTICIPANT SHALL
VEST IN HIS OR HER DISCRETIONARY CONTRIBUTION ACCOUNT IN ACCORDANCE WITH THE
SCHEDULE DECLARED BY THE COMMITTEE IN ITS SOLE DISCRETION.


3.8                                 CREDITING/DEBITING OF ACCOUNT BALANCES.  IN
ACCORDANCE WITH, AND SUBJECT TO, THE RULES AND PROCEDURES THAT ARE ESTABLISHED
FROM TIME TO TIME BY THE COMMITTEE, IN ITS SOLE DISCRETION, AMOUNTS SHALL BE
CREDITED OR DEBITED TO A PARTICIPANT’S ACCOUNT BALANCE IN ACCORDANCE WITH THE
FOLLOWING RULES:


(A)                                  MEASUREMENT FUNDS.  SUBJECT TO THE
RESTRICTIONS FOUND IN THIS SECTION 3.8, THE PARTICIPANT MAY ELECT ONE OR MORE OF
THE MEASUREMENT FUNDS SELECTED BY THE COMMITTEE, IN ITS SOLE DISCRETION, WHICH
ARE BASED ON CERTAIN MUTUAL FUNDS (THE “MEASUREMENT FUNDS”), FOR THE PURPOSE OF
CREDITING OR DEBITING ADDITIONAL AMOUNTS TO HIS OR HER ACCOUNT BALANCE.  AS
NECESSARY, THE COMMITTEE MAY, IN ITS SOLE DISCRETION, DISCONTINUE, SUBSTITUTE OR
ADD A MEASUREMENT FUND.  EACH SUCH ACTION WILL TAKE EFFECT AS OF THE FIRST DAY
OF THE FIRST CALENDAR QUARTER THAT BEGINS AT LEAST THIRTY (30) DAYS AFTER THE
DAY ON WHICH THE COMMITTEE GIVES PARTICIPANTS ADVANCE WRITTEN NOTICE OF SUCH
CHANGE.


(B)                                 ELECTION OF MEASUREMENT FUNDS.  SUBJECT TO
THE RESTRICTIONS FOUND IN THIS SECTION 3.8, A PARTICIPANT, IN CONNECTION WITH
HIS OR HER INITIAL DEFERRAL ELECTION IN ACCORDANCE WITH SECTION 3.3(A) ABOVE,
SHALL ELECT, ON THE ELECTION FORM, ONE OR MORE MEASUREMENT FUND(S) (AS DESCRIBED
ABOVE) TO BE USED TO DETERMINE THE AMOUNTS TO BE CREDITED OR DEBITED TO HIS OR
HER ACCOUNT BALANCE.  IF A PARTICIPANT DOES NOT ELECT ANY OF THE MEASUREMENT
FUNDS AS DESCRIBED IN THE PREVIOUS SENTENCE, THE PARTICIPANT’S ACCOUNT BALANCE
SHALL AUTOMATICALLY BE ALLOCATED INTO THE LOWEST-RISK MEASUREMENT FUND, AS
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION.  SUBJECT TO THE
RESTRICTIONS FOUND IN SECTION 3.8, THE PARTICIPANT MAY (BUT IS NOT REQUIRED TO)
ELECT, BY SUBMITTING AN ELECTION FORM TO THE COMMITTEE THAT IS ACCEPTED BY THE
COMMITTEE, TO ADD OR DELETE ONE OR MORE MEASUREMENT FUND(S) TO BE USED TO
DETERMINE THE AMOUNTS TO BE CREDITED OR DEBITED TO HIS OR HER ACCOUNT BALANCE,
OR TO CHANGE THE PORTION OF HIS OR HER ACCOUNT BALANCE ALLOCATED TO EACH
PREVIOUSLY OR NEWLY ELECTED MEASUREMENT FUND.  IF AN ELECTION IS MADE IN
ACCORDANCE WITH THE PREVIOUS SENTENCE, IT SHALL APPLY AS OF THE FIRST BUSINESS
DAY DEEMED REASONABLY PRACTICABLE BY THE COMMITTEE, IN ITS SOLE DISCRETION, AND
SHALL CONTINUE THEREAFTER FOR EACH SUBSEQUENT DAY IN WHICH THE PARTICIPANT
PARTICIPATES IN THE PLAN, UNLESS CHANGED IN ACCORDANCE WITH THE PREVIOUS
SENTENCE.


(C)                                  DECLARED RATE MEASUREMENT FUND.  SUBJECT TO
THE RESTRICTIONS FOUND IN THIS SECTION 3.8, A PARTICIPANT MAY ALLOCATE OR
RE-ALLOCATE ANY PORTION OF HIS OR HER ACCOUNT BALANCE TO THE DECLARED RATE
MEASUREMENT FUND, AT ANY TIME.  THE RATE OF INTEREST CREDITED ON AMOUNTS
ALLOCATED TO THE DECLARED RATE MEASUREMENT FUND SHALL BE THE CREDITING RATE AND
SUCH INTEREST SHALL BE CREDITED AND COMPOUNDED ON A DAILY BASIS TO A
PARTICIPANT’S ACCOUNT BALANCE.

14


--------------------------------------------------------------------------------



(D)                                 PROPORTIONATE ALLOCATION.  IN MAKING ANY
ELECTION, THE PARTICIPANT SHALL SPECIFY ON THE ELECTION FORM, IN INCREMENTS OF
ONE PERCENT (1%), THE PERCENTAGE OF HIS OR HER ACCOUNT BALANCE TO BE ALLOCATED
TO A MEASUREMENT FUND (AS IF THE PARTICIPANT WAS MAKING AN INVESTMENT IN THAT
MEASUREMENT FUND WITH THAT PORTION OF HIS OR HER ACCOUNT BALANCE).


(E)                                  CREDITING OR DEBITING METHOD.  THE
PERFORMANCE OF EACH ELECTED MEASUREMENT FUND (EITHER POSITIVE OR NEGATIVE) WILL
BE DETERMINED BY THE COMMITTEE, IN ITS REASONABLE DISCRETION, BASED ON THE
PERFORMANCE OF THE MEASUREMENT FUNDS THEMSELVES.  A PARTICIPANT’S ACCOUNT
BALANCE SHALL BE CREDITED OR DEBITED ON A DAILY BASIS BASED ON THE PERFORMANCE
OF EACH MEASUREMENT FUND SELECTED BY THE PARTICIPANT, SUCH PERFORMANCE BEING
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


(F)                                    NO ACTUAL INVESTMENT.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS PLAN THAT MAY BE INTERPRETED TO THE CONTRARY, THE
MEASUREMENT FUNDS ARE TO BE USED FOR MEASUREMENT PURPOSES ONLY, AND A
PARTICIPANT’S ELECTION OF ANY SUCH MEASUREMENT FUND, THE ALLOCATION TO HIS OR
HER ACCOUNT BALANCE THERETO, THE CALCULATION OF ADDITIONAL AMOUNTS AND THE
CREDITING OR DEBITING OF SUCH AMOUNTS TO A PARTICIPANT’S ACCOUNT BALANCE SHALL
NOT BE CONSIDERED OR CONSTRUED IN ANY MANNER AS AN ACTUAL INVESTMENT OF HIS OR
HER ACCOUNT BALANCE IN ANY SUCH MEASUREMENT FUND.  IN THE EVENT THAT THE
PRINCIPAL SPONSOR OR THE TRUSTEE (AS THAT TERM IS DEFINED IN THE TRUST), IN ITS
OWN DISCRETION, DECIDES TO INVEST FUNDS IN ANY OR ALL OF THE INVESTMENTS ON
WHICH THE MEASUREMENT FUNDS ARE BASED, NO PARTICIPANT SHALL HAVE ANY RIGHTS IN
OR TO SUCH INVESTMENTS THEMSELVES.  WITHOUT LIMITING THE FOREGOING, A
PARTICIPANT’S ACCOUNT BALANCE SHALL AT ALL TIMES BE A BOOKKEEPING ENTRY ONLY AND
SHALL NOT REPRESENT ANY INVESTMENT MADE ON HIS OR HER BEHALF BY THE PRINCIPAL
SPONSOR OR THE TRUST; THE PARTICIPANT SHALL AT ALL TIMES REMAIN AN UNSECURED
CREDITOR OF THE PRINCIPAL SPONSOR.


3.9                                 FICA AND OTHER TAXES.


(A)                                  ANNUAL DEFERRAL AMOUNTS.  FOR EACH PLAN
YEAR IN WHICH AN ANNUAL DEFERRAL AMOUNT IS BEING WITHHELD FROM A PARTICIPANT,
THE PARTICIPANT’S EMPLOYER(S) SHALL WITHHOLD FROM THAT PORTION OF THE
PARTICIPANT’S BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS
AND/OR OPERATOR SHARE BONUS THAT ARE NOT BEING DEFERRED, IN A MANNER DETERMINED
BY THE EMPLOYER(S), THE PARTICIPANT’S SHARE OF FICA AND OTHER EMPLOYMENT TAXES
ON SUCH ANNUAL DEFERRAL AMOUNT.  IF NECESSARY, THE COMMITTEE MAY REDUCE THE
ANNUAL DEFERRAL AMOUNT IN ORDER TO COMPLY WITH THIS SECTION 3.9.


(B)                                 ANNUAL PROFIT SHARING AMOUNT.  WHEN THE
PARTICIPANT’S EMPLOYER(S) CREDITS AN ANNUAL PROFIT SHARING AMOUNT TO A
PARTICIPANT’S PROFIT SHARING ACCOUNT, THE PARTICIPANT’S EMPLOYER(S) SHALL
WITHHOLD FROM THE PARTICIPANT’S BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS,
OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE BONUS THAT ARE NOT DEFERRED, IN A
MANNER DETERMINED BY THE EMPLOYER(S), THE PARTICIPANT’S SHARE OF FICA AND OTHER
EMPLOYMENT TAXES.  IF NECESSARY, THE COMMITTEE MAY REDUCE THE VESTED

15


--------------------------------------------------------------------------------





PORTION OF THE PARTICIPANT’S PROFIT SHARING ACCOUNT IN ORDER TO COMPLY WITH THIS
SECTION 3.9.


(C)                                  DISCRETIONARY CONTRIBUTION ACCOUNT.  WHEN A
PARTICIPANT BECOMES VESTED IN A PORTION OF HIS OR HER DISCRETIONARY CONTRIBUTION
ACCOUNT, THE PARTICIPANT’S EMPLOYER(S) SHALL WITHHOLD FROM THE PARTICIPANT’S
BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND/OR
OPERATOR SHARE BONUS THAT ARE NOT DEFERRED, IN A MANNER DETERMINED BY THE
EMPLOYER(S), THE PARTICIPANT’S SHARE OF FICA AND OTHER EMPLOYMENT TAXES.  IF
NECESSARY, THE COMMITTEE MAY REDUCE THE VESTED PORTION OF THE PARTICIPANT’S
DISCRETIONARY CONTRIBUTION ACCOUNT IN ORDER TO COMPLY WITH THIS SECTION 3.9.


(D)                                 DISTRIBUTIONS.  THE PARTICIPANT’S
EMPLOYER(S), OR THE TRUSTEE OF THE TRUST, SHALL WITHHOLD FROM ANY PAYMENTS MADE
TO A PARTICIPANT UNDER THIS PLAN ALL FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT
AND OTHER TAXES REQUIRED TO BE WITHHELD BY THE EMPLOYER(S), OR THE TRUSTEE OF
THE TRUST, IN CONNECTION WITH SUCH PAYMENTS, IN AMOUNTS AND IN A MANNER TO BE
DETERMINED IN THE SOLE DISCRETION OF THE EMPLOYER(S) AND THE TRUSTEE OF THE
TRUST.


ARTICLE 4
DEDUCTION LIMITATION


4.1                                 DEDUCTION LIMITATION ON BENEFIT PAYMENTS. 
THE PRINCIPAL SPONSOR MAY DETERMINE THAT AS A RESULT OF THE APPLICATION OF THE
LIMITATION UNDER CODE SECTION 162(M), A DISTRIBUTION PAYABLE TO A PARTICIPANT
PURSUANT TO THIS PLAN WOULD NOT BE DEDUCTIBLE IF SUCH DISTRIBUTION WERE MADE AT
THE TIME REQUIRED BY THE PLAN.  IF THE PRINCIPAL SPONSOR MAKES SUCH A
DETERMINATION, THEN THE DISTRIBUTION SHALL NOT BE PAID TO THE PARTICIPANT UNTIL
SUCH TIME AS THE DISTRIBUTION FIRST BECOMES DEDUCTIBLE.  THE AMOUNT OF THE
DISTRIBUTION SHALL CONTINUE TO BE ADJUSTED IN ACCORDANCE WITH SECTION 3.8 ABOVE
UNTIL IT IS DISTRIBUTED TO THE PARTICIPANT.  THE AMOUNT OF THE DISTRIBUTION,
PLUS AMOUNTS CREDITED OR DEBITED THEREON, SHALL BE PAID TO THE PARTICIPANT OR
HIS OR HER BENEFICIARY (IN THE EVENT OF THE PARTICIPANT’S DEATH) AT THE EARLIEST
POSSIBLE DATE, AS DETERMINED BY THE PRINCIPAL SPONSOR, ON WHICH THE
DEDUCTIBILITY OF COMPENSATION PAID OR PAYABLE TO THE PARTICIPANT FOR THE TAXABLE
YEAR OF THE PRINCIPAL SPONSOR DURING WHICH THE DISTRIBUTION IS MADE WILL NOT BE
LIMITED BY SECTION 162(M).  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL
INTERPRET THIS PROVISION IN A MANNER THAT IS CONSISTENT WITH CODE SECTION 409A
AND OTHER APPLICABLE TAX LAW, INCLUDING BUT NOT LIMITED TO GUIDANCE ISSUED AFTER
THE EFFECTIVE DATE OF THIS PLAN.

16


--------------------------------------------------------------------------------





ARTICLE 5
IN-SERVICE DISTRIBUTION; UNFORESEEABLE FINANCIAL EMERGENCIES;
WITHDRAWAL ELECTION


5.1                                 IN-SERVICE DISTRIBUTION.  IN CONNECTION WITH
EACH ELECTION TO DEFER AN ANNUAL DEFERRAL AMOUNT, A PARTICIPANT MAY IRREVOCABLY
ELECT TO RECEIVE AN IN-SERVICE DISTRIBUTION FROM THE PLAN WITH RESPECT TO ALL OR
A PORTION OF (I) THE ANNUAL DEFERRAL AMOUNT, (II) THE ANNUAL DISCRETIONARY
CONTRIBUTION AMOUNT, AND (III) THE ANNUAL PROFIT SHARING AMOUNT.  THE IN-SERVICE
DISTRIBUTION SHALL BE A LUMP SUM PAYMENT IN AN AMOUNT THAT IS EQUAL TO THE
PORTION OF THE ANNUAL DEFERRAL AMOUNT, THE VESTED PORTION OF THE ANNUAL
DISCRETIONARY CONTRIBUTION AMOUNT AND THE VESTED PORTION OF THE ANNUAL PROFIT
SHARING AMOUNT THAT THE PARTICIPANT ELECTED TO HAVE DISTRIBUTED AS AN IN-SERVICE
DISTRIBUTION, PLUS AMOUNTS CREDITED OR DEBITED IN THE MANNER PROVIDED IN
SECTION 3.8 ABOVE ON THAT AMOUNT, CALCULATED AS OF THE CLOSE OF BUSINESS ON OR
AROUND THE DATE ON WHICH THE IN-SERVICE DISTRIBUTION BECOMES PAYABLE, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.  SUBJECT TO THE OTHER TERMS
AND CONDITIONS OF THIS PLAN, EACH IN-SERVICE DISTRIBUTION ELECTED SHALL BE PAID
OUT DURING A SIXTY (60) DAY PERIOD COMMENCING IMMEDIATELY AFTER THE FIRST DAY OF
ANY PLAN YEAR DESIGNATED BY THE PARTICIPANT.  THE PLAN YEAR DESIGNATED BY THE
PARTICIPANT MUST BE AT LEAST THREE PLAN YEARS AFTER THE END OF THE PLAN YEAR IN
WHICH THE ANNUAL DEFERRAL AMOUNT IS ACTUALLY DEFERRED, OR THE VESTED PORTION OF
THE ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT OR ANNUAL PROFIT SHARING AMOUNT IS
ACTUALLY CONTRIBUTED.  BY WAY OF EXAMPLE, IF AN IN-SERVICE DISTRIBUTION IS
ELECTED FOR ANNUAL DEFERRAL AMOUNTS THAT ARE DEFERRED IN THE PLAN YEAR
COMMENCING JANUARY 1, 2005, THE IN-SERVICE DISTRIBUTION WOULD BECOME PAYABLE
DURING A SIXTY (60) DAY PERIOD COMMENCING JANUARY 1, 2009.  NOTWITHSTANDING THE
LANGUAGE SET FORTH ABOVE, THE COMMITTEE SHALL, IN ITS SOLE DISCRETION, ADJUST
THE AMOUNT DISTRIBUTABLE AS AN IN-SERVICE DISTRIBUTION IF ANY PORTION OF THE
ANNUAL DISCRETIONARY CONTRIBUTION AMOUNT OR ANNUAL PROFIT SHARING AMOUNT IS
UNVESTED ON THE IN-SERVICE DISTRIBUTION DATE.  A PARTICIPANT MAY ELECT TO CHANGE
TO AN ALLOWABLE ALTERNATIVE PAYOUT DATE IN ACCORDANCE WITH THIS SECTION 5.1 BY
SUBMITTING A NEW ELECTION FORM TO THE COMMITTEE, SUBJECT TO THE FOLLOWING:


(A)                                  A PARTICIPANT MAY ONLY ELECT TO CHANGE AN
IN-SERVICE DISTRIBUTION DATE ONE TIME;


(B)                                 SUCH IN-SERVICE DISTRIBUTION ELECTION FORM
MUST BE SUBMITTED TO AND ACCEPTED BY THE COMMITTEE AT LEAST 12 MONTHS PRIOR TO
THE PARTICIPANT’S PREVIOUSLY DESIGNATED IN-SERVICE DISTRIBUTION DATE;


(C)                                  THE NEW IN-SERVICE DISTRIBUTION DATE
SELECTED BY THE PARTICIPANT MUST BE THE FIRST DAY OF A PLAN YEAR, AND MUST BE AT
LEAST FIVE YEARS AFTER THE PREVIOUSLY DESIGNATED IN-SERVICE DISTRIBUTION DATE;
AND


(D)                                 THE ELECTION OF THE NEW IN-SERVICE
DISTRIBUTION DATE SHALL HAVE NO EFFECT UNTIL AT LEAST 12 MONTHS AFTER THE DATE
ON WHICH THE ELECTION IS MADE.

17


--------------------------------------------------------------------------------





5.2                                 OTHER BENEFITS TAKE PRECEDENCE OVER
IN-SERVICE DISTRIBUTIONS.  SHOULD AN EVENT OCCUR THAT TRIGGERS A BENEFIT UNDER
ARTICLE 6, 7, 8, 9 OR 10, ANY ANNUAL DEFERRAL AMOUNT, PLUS AMOUNTS CREDITED OR
DEBITED THEREON, THAT IS SUBJECT TO AN IN-SERVICE DISTRIBUTION ELECTION UNDER
SECTION 5.1 SHALL NOT BE PAID IN ACCORDANCE WITH SECTION 5.1 BUT SHALL BE PAID
IN ACCORDANCE WITH THE OTHER APPLICABLE ARTICLE.


5.3                                 WITHDRAWAL PAYOUT/SUSPENSIONS FOR
UNFORESEEABLE FINANCIAL EMERGENCIES.  IF THE PARTICIPANT EXPERIENCES AN
UNFORESEEABLE FINANCIAL EMERGENCY, THE PARTICIPANT MAY PETITION THE COMMITTEE
(I) TO SUSPEND DEFERRALS OF BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS, OPERATOR
SHARE DIVIDENDS AND OPERATOR SHARE BONUS REQUIRED TO BE MADE BY SUCH
PARTICIPANT, TO THE EXTENT DEEMED NECESSARY BY THE COMMITTEE TO SATISFY THE
UNFORESEEABLE FINANCIAL EMERGENCY, OR (II) TO SUSPEND DEFERRALS OF BASE ANNUAL
SALARY, BONUS, LTIP AMOUNTS, OPERATOR SHARE DIVIDEND AND OPERATOR SHARE BONUS
REQUIRED TO BE MADE BY SUCH PARTICIPANT, TO THE EXTENT DEEMED NECESSARY BY THE
COMMITTEE TO SATISFY THE UNFORESEEABLE FINANCIAL EMERGENCY, AND RECEIVE A
PARTIAL OR FULL PAYOUT FROM THE PLAN.  THE PAYOUT SHALL NOT EXCEED THE LESSER OF
THE PARTICIPANT’S VESTED ACCOUNT BALANCE, EXCLUDING THE PORTION OF THE ACCOUNT
BALANCE CALCULATED AS IF SUCH PARTICIPANT WERE RECEIVING A TERMINATION BENEFIT,
OR THE AMOUNT REASONABLY NEEDED TO SATISFY THE UNFORESEEABLE FINANCIAL
EMERGENCY.  A PARTICIPANT MAY NOT RECEIVE A PAYOUT FROM THE PLAN TO THE EXTENT
THAT THE UNFORESEEABLE FINANCIAL EMERGENCY IS OR MAY BE RELIEVED (I) THROUGH
REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE, (II) BY LIQUIDATION OF
THE PARTICIPANT’S ASSETS, TO THE EXTENT THE LIQUIDATION OF SUCH ASSETS WOULD NOT
ITSELF CAUSE SEVERE FINANCIAL HARDSHIP OR (III) BY SUSPENSION OF DEFERRALS UNDER
THIS PLAN.

If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval.  If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant shall receive a payout from the Plan within sixty (60) days of the
date of such approval.


ARTICLE 6
CHANGE IN CONTROL BENEFIT


6.1                                 CHANGE IN CONTROL BENEFIT.  A PARTICIPANT,
IN CONNECTION WITH HIS OR HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL
IRREVOCABLY ELECT ON AN ELECTION FORM WHETHER TO (I) RECEIVE A LUMP SUM PAYMENT
(THE “CHANGE IN CONTROL BENEFIT”) IN THE EVENT OF THE PARTICIPANT’S RETIREMENT
OR TERMINATION OF EMPLOYMENT WITHIN SIX (6) MONTHS FOLLOWING THE OCCURRENCE OF A
CHANGE IN CONTROL, WHICH SHALL BE EQUAL TO THE PARTICIPANT’S VESTED ACCOUNT
BALANCE, CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE PARTICIPANT’S
BENEFIT DISTRIBUTION DATE, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION, OR (II) TO HAVE HIS OR HER ACCOUNT BALANCE REMAIN SUBJECT TO THE
TERMS AND CONDITIONS OF THE PARTICIPANT’S ELECTION FORM PERTAINING TO THE
PARTICIPANT’S TERMINATION BENEFIT OR RETIREMENT BENEFIT, AS APPLICABLE.  IF A
PARTICIPANT DOES NOT MAKE ANY ELECTION WITH RESPECT TO THE PAYMENT OF THE CHANGE
IN CONTROL BENEFIT, THEN SUCH

18


--------------------------------------------------------------------------------





PARTICIPANT’S ACCOUNT BALANCE SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF
THE PARTICIPANT’S ELECTION FORM PERTAINING TO THE PARTICIPANT’S TERMINATION
BENEFIT OR RETIREMENT BENEFIT, AS APPLICABLE.


6.2                                 PAYMENT OF CHANGE IN CONTROL BENEFIT.  THE
CHANGE IN CONTROL BENEFIT, IF ANY, SHALL BE PAID TO THE PARTICIPANT IN A LUMP
SUM NO LATER THAN SIXTY (60) DAYS AFTER THE PARTICIPANT’S BENEFIT DISTRIBUTION
DATE, WHICH FOR THIS PURPOSE SHALL MEAN THE DATE ON WHICH THE PARTICIPANT
RETIRES OR EXPERIENCES A TERMINATION OF EMPLOYMENT (EXCEPT THAT, IN THE CASE OF
A PARTICIPANT WHO IS A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE
DAY FOLLOWING THE DATE ON WHICH THE PARTICIPANT RETIRES OR EXPERIENCES A
TERMINATION OF EMPLOYMENT).  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL
INTERPRET ALL PROVISIONS IN THIS PLAN RELATING TO A CHANGE IN CONTROL BENEFIT IN
A MANNER THAT IS CONSISTENT WITH CODE SECTION 409A AND OTHER APPLICABLE TAX LAW,
INCLUDING BUT NOT LIMITED TO GUIDANCE ISSUED AFTER THE EFFECTIVE DATE OF THIS
PLAN.


ARTICLE 7
RETIREMENT BENEFIT


7.1                                 RETIREMENT BENEFIT.  A PARTICIPANT WHO
RETIRES SHALL RECEIVE, AS A RETIREMENT BENEFIT, HIS OR HER VESTED ACCOUNT
BALANCE, CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE OCCURRENCE OF
THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE, AS DETERMINED BY THE COMMITTEE IN
ITS SOLE DISCRETION.


7.2                                 PAYMENT OF RETIREMENT BENEFIT.


(A)                                  A PARTICIPANT, IN CONNECTION WITH HIS OR
HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL ELECT ON AN ELECTION FORM
TO RECEIVE THE RETIREMENT BENEFIT IN A LUMP SUM OR PURSUANT TO AN INSTALLMENT
METHOD OF TWO TO TWENTY YEARS (24 TO 240 MONTHS) AND SHALL SELECT A BENEFIT
DISTRIBUTION DATE.  THE PARTICIPANT MAY CHANGE THIS ELECTION BY SUBMITTING AN
ELECTION FORM TO THE COMMITTEE IN ACCORDANCE WITH THE FOLLOWING CRITERIA:

(I)                                     THE ELECTION TO MODIFY THE TIME AND/OR
FORM OF PAYMENT FOR SUCH ACCOUNT BALANCE SHALL HAVE NO EFFECT UNTIL AT LEAST 12
MONTHS AFTER THE DATE ON WHICH THE ELECTION IS MADE;

(II)                                  THE FIRST PAYMENT RELATED TO SUCH ACCOUNT
BALANCE SHALL BE DELAYED AT LEAST FIVE YEARS FROM THE ORIGINALLY SCHEDULED
BENEFIT DISTRIBUTION DATE FOR SUCH ACCOUNT BALANCE, AS DESCRIBED IN
SECTION 1.11;

(III)                               THE ELECTION TO MODIFY THE RETIREMENT
BENEFIT SHALL HAVE NO EFFECT UNTIL AT LEAST 12 MONTHS AFTER THE DATE ON WHICH
THE ELECTION IS MADE; AND

(IV)                              NOTWITHSTANDING THE FOREGOING, THE COMMITTEE
SHALL INTERPRET ALL PROVISIONS RELATING TO CHANGING THE RETIREMENT BENEFIT
ELECTION UNDER THIS ARTICLE 7 IN A

19


--------------------------------------------------------------------------------




MANNER THAT IS CONSISTENT WITH CODE SECTION 409A AND OTHER APPLICABLE TAX LAW,
INCLUDING BUT NOT LIMITED TO GUIDANCE ISSUED AFTER THE EFFECTIVE DATE OF THIS
PLAN.


(B)                                 THE ELECTION FORM MOST RECENTLY ACCEPTED BY
THE PRINCIPAL SPONSOR SHALL GOVERN THE PAYOUT OF THE ACCOUNT BALANCE.  IF A
PARTICIPANT DOES NOT MAKE ANY ELECTION WITH RESPECT TO THE PAYMENT OF THE
RETIREMENT BENEFIT, THEN SUCH BENEFIT SHALL BE PAYABLE IN A LUMP SUM ON THE
JANUARY 1 IMMEDIATELY FOLLOWING THE PARTICIPANT’S RETIREMENT (OR, IN THE CASE OF
A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY IMMEDIATELY
FOLLOWING THE DATE ON WHICH THE PARTICIPANT RETIRES, IF LATER THAN SUCH JANUARY
1).


(C)                                  THE LUMP SUM PAYMENT SHALL BE MADE, OR
INSTALLMENT PAYMENTS SHALL COMMENCE, NO LATER THAN SIXTY (60) DAYS AFTER THE
PARTICIPANT’S BENEFIT DISTRIBUTION DATE.  REMAINING MONTHLY INSTALLMENTS, IF
ANY, SHALL BE PAID NO LATER THAN FIFTEEN (15) DAYS AFTER THE LAST BUSINESS DAY
OF THE PRECEDING MONTH.  REMAINING ANNUAL INSTALLMENTS, IF ANY, SHALL BE PAID NO
LATER THAN SIXTY (60) DAYS AFTER EACH ANNIVERSARY OF PARTICIPANT’S BENEFIT
DISTRIBUTION DATE.


ARTICLE 8
TERMINATION BENEFIT


8.1                                 TERMINATION BENEFIT.  A PARTICIPANT WHO
EXPERIENCES A TERMINATION OF EMPLOYMENT SHALL RECEIVE A TERMINATION BENEFIT,
WHICH SHALL BE EQUAL TO THE PARTICIPANT’S VESTED ACCOUNT BALANCE, CALCULATED AS
OF THE CLOSE OF BUSINESS ON OR AROUND THE OCCURRENCE OF THE PARTICIPANT’S
BENEFIT DISTRIBUTION DATE, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.


8.2                                 PAYMENT OF TERMINATION BENEFIT.


(A)                                  A PARTICIPANT, IN CONNECTION WITH HIS OR
HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL SELECT A BENEFIT
DISTRIBUTION DATE.  THE TERMINATION BENEFIT SHALL BE PAID TO THE PARTICIPANT IN
A LUMP SUM PAYMENT NO LATER THAN SIXTY (60) DAYS AFTER THE PARTICIPANT’S BENEFIT
DISTRIBUTION DATE.  THE PARTICIPANT MAY CHANGE THIS ELECTION BY SUBMITTING AN
ELECTION FORM TO THE COMMITTEE IN ACCORDANCE WITH THE FOLLOWING CRITERIA:

(I)                                     THE ELECTION TO MODIFY THE TIME OF
PAYMENT FOR SUCH ACCOUNT BALANCE SHALL HAVE NO EFFECT UNTIL AT LEAST 12 MONTHS
AFTER THE DATE ON WHICH THE ELECTION IS MADE;

(II)                                  THE FIRST PAYMENT RELATED TO SUCH ACCOUNT
BALANCE SHALL BE DELAYED AT LEAST FIVE YEARS FROM THE ORIGINALLY SCHEDULED
BENEFIT DISTRIBUTION DATE FOR SUCH ACCOUNT BALANCE, AS DESCRIBED IN
SECTION 1.11;

(III)                               THE ELECTION TO MODIFY THE TERMINATION
BENEFIT SHALL HAVE NO EFFECT UNTIL AT LEAST 12 MONTHS AFTER THE DATE ON WHICH
THE ELECTION IS MADE; AND

20


--------------------------------------------------------------------------------




(IV)                              NOTWITHSTANDING THE FOREGOING, THE COMMITTEE
SHALL INTERPRET ALL PROVISIONS RELATING TO CHANGING THE TERMINATION BENEFIT
ELECTION UNDER THIS ARTICLE 8 IN A MANNER THAT IS CONSISTENT WITH CODE
SECTION 409A AND OTHER APPLICABLE TAX LAW, INCLUDING BUT NOT LIMITED TO GUIDANCE
ISSUED AFTER THE EFFECTIVE DATE OF THIS PLAN.


(B)                                 THE ELECTION FORM MOST RECENTLY ACCEPTED BY
THE PRINCIPAL SPONSOR SHALL GOVERN THE PAYOUT OF THE ACCOUNT BALANCE.  IF A
PARTICIPANT DOES NOT MAKE ANY ELECTION WITH RESPECT TO THE PAYMENT OF THE
TERMINATION BENEFIT, THEN SUCH BENEFIT SHALL BE PAYABLE IN A LUMP SUM ON THE
JANUARY 1 IMMEDIATELY FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (OR,
IN THE CASE OF A SPECIFIED EMPLOYEE, THE DATE THAT IS SIX MONTHS AND ONE DAY
FOLLOWING THE DATE ON WHICH THE PARTICIPANT INCURS A TERMINATION OF EMPLOYMENT,
IF LATER THAN SUCH JANUARY 1).


ARTICLE 9
DISABILITY WAIVER AND BENEFIT


9.1                                 DISABILITY WAIVER.  A PARTICIPANT WHO IS
DETERMINED TO BE SUFFERING FROM A DISABILITY SHALL BE EXCUSED FROM FULFILLING
THAT PORTION OF THE ANNUAL DEFERRAL AMOUNT COMMITMENT THAT WOULD OTHERWISE HAVE
BEEN WITHHELD FROM A PARTICIPANT’S BASE ANNUAL SALARY, BONUS, LTIP AMOUNTS,
OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE BONUS DURING THE REMAINDER OF THE
PLAN YEAR IN WHICH THE PARTICIPANT FIRST SUFFERS THE DISABILITY.  DURING THE
PERIOD OF DISABILITY, THE PARTICIPANT SHALL NOT BE ALLOWED TO MAKE ANY
ADDITIONAL DEFERRAL ELECTIONS.


9.2                                 DISABILITY BENEFIT.


(A)                                  DISABILITY BENEFIT.  UPON A PARTICIPANT’S
DISABILITY, THE PARTICIPANT SHALL RECEIVE A DISABILITY BENEFIT, WHICH SHALL BE
EQUAL TO THE PARTICIPANT’S VESTED ACCOUNT BALANCE, CALCULATED AS OF THE CLOSE OF
BUSINESS ON OR AROUND THE PARTICIPANT’S BENEFIT DISTRIBUTION DATE.


(B)                                 PAYMENT OF DISABILITY BENEFIT.  IF THE
DISABLED PARTICIPANT IS NOT OTHERWISE ELIGIBLE TO RETIRE, THE PARTICIPANT SHALL
RECEIVE HIS OR HER DISABILITY BENEFIT IN A LUMP SUM PAYMENT NO LATER THAN SIXTY
(60) DAYS AFTER HIS OR HER BENEFIT DISTRIBUTION DATE.  IF THE DISABLED
PARTICIPANT IS ELIGIBLE TO RETIRE, THE PARTICIPANT SHALL RECEIVE HIS OR HER
DISABILITY BENEFIT IN THE SAME FORM IN WHICH SUCH PARTICIPANT ELECTED TO RECEIVE
HIS OR HER RETIREMENT BENEFIT, COMMENCING NO LATER THAN SIXTY (60) DAYS AFTER
THE DISABLED PARTICIPANT’S BENEFIT DISTRIBUTION DATE.  REMAINING MONTHLY
INSTALLMENTS, IF ANY, SHALL BE PAID NO LATER THAN FIFTEEN (15) DAYS AFTER THE
LAST BUSINESS DAY OF THE PRECEDING MONTH.  REMAINING ANNUAL INSTALLMENTS, IF
ANY, SHALL BE PAID NO LATER THAN SIXTY (60) DAYS AFTER EACH ANNIVERSARY OF
PARTICIPANT’S BENEFIT DISTRIBUTION DATE.

21


--------------------------------------------------------------------------------





ARTICLE 10
SURVIVOR BENEFIT


10.1                           SURVIVOR BENEFIT.  THE PARTICIPANT’S
BENEFICIARY(IES) SHALL RECEIVE A SURVIVOR BENEFIT UPON THE PARTICIPANT’S DEATH
WHICH WILL BE EQUAL TO (I) THE PARTICIPANT’S VESTED ACCOUNT BALANCE, CALCULATED
AS OF THE CLOSE OF BUSINESS ON OR AROUND THE DATE OF THE PARTICIPANT’S DEATH, IF
THE PARTICIPANT DIES PRIOR TO HIS OR HER RETIREMENT, TERMINATION OF EMPLOYMENT
OR DISABILITY, OR (II) THE PARTICIPANT’S UNPAID RETIREMENT BENEFIT OR DISABILITY
BENEFIT, CALCULATED AS OF THE CLOSE OF BUSINESS ON OR AROUND THE DATE OF THE
PARTICIPANT’S DEATH, IF THE PARTICIPANT DIES BEFORE HIS OR HER RETIREMENT
BENEFIT OR DISABILITY BENEFIT IS PAID IN FULL.


10.2                           PAYMENT OF SURVIVOR BENEFIT.  A PARTICIPANT, IN
CONNECTION WITH HIS OR HER COMMENCEMENT OF PARTICIPATION IN THE PLAN, SHALL
ELECT ON AN ELECTION FORM TO HAVE THE SURVIVOR BENEFIT PAID TO HIS OR HER
BENEFICIARY(IES) IN A LUMP SUM OR PURSUANT TO AN INSTALLMENT METHOD OF TWO TO
TWENTY YEARS (24 TO 240 MONTHS).  IF A PARTICIPANT DOES NOT MAKE ANY ELECTION
WITH RESPECT TO THE PAYMENT OF THE SURVIVOR BENEFIT, THEN SUCH BENEFIT SHALL BE
PAYABLE IN A LUMP SUM.  THE LUMP SUM PAYMENT SHALL BE MADE, OR INSTALLMENT
PAYMENTS SHALL COMMENCE, NO LATER THAN SIXTY (60) DAYS AFTER THE DATE ON WHICH
THE COMMITTEE IS PROVIDED WITH PROOF THAT IS SATISFACTORY TO THE COMMITTEE OF
THE PARTICIPANT’S DEATH.  REMAINING MONTHLY INSTALLMENTS, IF ANY, SHALL BE PAID
NO LATER THAN FIFTEEN (15) DAYS AFTER THE LAST BUSINESS DAY OF THE PRECEDING
MONTH.  REMAINING ANNUAL INSTALLMENTS, IF ANY, SHALL BE PAID NO LATER THAN SIXTY
(60) DAYS AFTER EACH ANNIVERSARY OF PARTICIPANT’S BENEFIT DISTRIBUTION DATE.


ARTICLE 11
FORFEITURE OF BENEFITS


11.1                           FORFEITURE OF BENEFITS.  NOTWITHSTANDING ANY
PROVISION IN THIS PLAN OR A PARTICIPANT’S PLAN AGREEMENT TO THE CONTRARY, A
PARTICIPANT’S ACCOUNT BALANCE SHALL NOT BE CREDITED OR DEBITED IN THE MANNER
PROVIDED IN SECTION 3.8 AND NO DISTRIBUTION SHALL BE MADE TO A PARTICIPANT WHILE
A PARTICIPANT ENGAGES IN THE FOLLOWING:


(A)                                  INTENTIONAL CONDUCT RESULTING IN MATERIAL
HARM TO HORMEL OR AN AFFILIATE; OR


(B)                                 IN ANY EMPLOYMENT OR SELF-EMPLOYMENT WITH A
COMPETITOR OF HORMEL OR AN AFFILIATE WITHIN THE GEOGRAPHICAL AREA WHICH IS THEN
SERVED BY HORMEL OR AN AFFILIATE DURING THE PARTICIPANT’S EMPLOYMENT OR DURING A
PERIOD OF TWO (2) YEARS AFTER THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT.

Any dispute arising under or with respect to this Section 11.1 shall be subject
to the claims procedure set forth in Article 17.

22


--------------------------------------------------------------------------------





ARTICLE 12
BENEFICIARY DESIGNATION


12.1                           RIGHT TO DESIGNATE.  EACH PARTICIPANT MAY
DESIGNATE, UPON FORMS TO BE FURNISHED BY AND FILED WITH THE COMMITTEE, ONE OR
MORE PRIMARY BENEFICIARIES OR CONTINGENT BENEFICIARIES TO RECEIVE ALL OR A
SPECIFIED PART OF SUCH PARTICIPANT’S ACCOUNT BALANCE IN THE EVENT OF SUCH
PARTICIPANT’S DEATH.  THE PARTICIPANT MAY CHANGE OR REVOKE ANY SUCH DESIGNATION
FROM TIME TO TIME WITHOUT NOTICE TO OR CONSENT FROM ANY BENEFICIARY.  NO SUCH
DESIGNATION, CHANGE OR REVOCATION SHALL BE EFFECTIVE UNLESS EXECUTED BY THE
PARTICIPANT AND RECEIVED BY THE COMMITTEE DURING THE PARTICIPANT’S LIFETIME.


12.2                           FAILURE OF DESIGNATION.  IF A PARTICIPANT:


(A)                                  FAILS TO DESIGNATE A BENEFICIARY,


(B)                                 DESIGNATES A BENEFICIARY AND THEREAFTER
REVOKES SUCH DESIGNATION WITHOUT NAMING ANOTHER BENEFICIARY, OR


(C)                                  DESIGNATES ONE OR MORE BENEFICIARIES AND
ALL SUCH BENEFICIARIES SO DESIGNATED FAIL TO SURVIVE THE PARTICIPANT,

such Participant’s Account Balance, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of surviving issue) in equal
shares if there is more than one member in such class surviving the Participant:

Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.


12.3                           DISCLAIMERS BY BENEFICIARIES.  A BENEFICIARY
ENTITLED TO A DISTRIBUTION OF ALL OR A PORTION OF A DECEASED PARTICIPANT’S
ACCOUNT BALANCE MAY DISCLAIM AN INTEREST THEREIN SUBJECT TO THE FOLLOWING
REQUIREMENTS.  TO BE ELIGIBLE TO DISCLAIM, A BENEFICIARY MUST BE A NATURAL
PERSON, MUST NOT HAVE RECEIVED A DISTRIBUTION OF ALL OR ANY PORTION OF THE
ACCOUNT BALANCE AT THE TIME SUCH DISCLAIMER IS EXECUTED AND DELIVERED, AND MUST
HAVE ATTAINED AT LEAST AGE TWENTY-ONE (21) YEARS AS OF THE DATE OF THE
PARTICIPANT’S DEATH.  ANY DISCLAIMER MUST BE IN WRITING AND MUST BE EXECUTED
PERSONALLY BY THE BENEFICIARY BEFORE A NOTARY PUBLIC.  A DISCLAIMER SHALL STATE
THAT THE BENEFICIARY’S ENTIRE INTEREST IN THE UNDISTRIBUTED ACCOUNT BALANCE IS
DISCLAIMED OR SHALL SPECIFY WHAT PORTION THEREOF IS DISCLAIMED.  TO BE
EFFECTIVE, DUPLICATE ORIGINAL EXECUTED COPIES OF THE DISCLAIMER MUST BE BOTH
EXECUTED AND ACTUALLY DELIVERED TO THE COMMITTEE AFTER THE DATE OF THE
PARTICIPANT’S DEATH BUT NOT LATER THAN FORTY-FIVE (45) DAYS AFTER THE DATE OF
THE PARTICIPANT’S

23


--------------------------------------------------------------------------------





DEATH.  A DISCLAIMER SHALL BE IRREVOCABLE WHEN DELIVERED TO THE COMMITTEE.  A
DISCLAIMER SHALL BE CONSIDERED TO BE DELIVERED TO THE COMMITTEE ONLY WHEN
ACTUALLY RECEIVED BY THE COMMITTEE.  THE COMMITTEE SHALL BE THE SOLE JUDGE OF
THE CONTENT, INTERPRETATION AND VALIDITY OF A PURPORTED DISCLAIMER.  UPON THE
FILING OF A VALID DISCLAIMER, THE BENEFICIARY SHALL BE CONSIDERED NOT TO HAVE
SURVIVED THE PARTICIPANT AS TO THE INTEREST DISCLAIMED.  A DISCLAIMER BY A
BENEFICIARY SHALL NOT BE CONSIDERED TO BE A TRANSFER OF AN INTEREST IN VIOLATION
OF THE PROVISIONS IN SECTION 19.4 AND SHALL NOT BE CONSIDERED TO BE AN
ASSIGNMENT OR ALIENATION OF BENEFITS IN VIOLATION OF FEDERAL LAW PROHIBITING THE
ASSIGNMENT OR ALIENATION OF BENEFITS UNDER THIS PLAN.  NO OTHER FORM OF
ATTEMPTED DISCLAIMER SHALL BE RECOGNIZED BY THE COMMITTEE.


12.4                           DEFINITIONS.  WHEN USED HEREIN AND, UNLESS THE
PARTICIPANT HAS OTHERWISE SPECIFIED IN THE PARTICIPANT’S BENEFICIARY DESIGNATION
FORM, WHEN USED IN A BENEFICIARY DESIGNATION, “ISSUE” MEANS ALL PERSONS WHO ARE
LINEAL DESCENDANTS OF THE PERSON WHOSE ISSUE ARE REFERRED TO, INCLUDING LEGALLY
ADOPTED DESCENDANTS AND THEIR DESCENDANTS BUT NOT INCLUDING ILLEGITIMATE
DESCENDANTS AND THEIR DESCENDANTS; “CHILD” MEANS AN ISSUE OF THE FIRST
GENERATION; “PER STIRPES” MEANS IN EQUAL SHARES AMONG LIVING CHILDREN OF THE
PERSON WHOSE ISSUE ARE REFERRED TO AND THE ISSUE (TAKEN COLLECTIVELY) OF EACH
DECEASED CHILD OF SUCH PERSON, WITH SUCH ISSUE TAKING BY RIGHT OF REPRESENTATION
OF SUCH DECEASED CHILD; AND “SURVIVE” AND “SURVIVING” MEAN LIVING AFTER THE
DEATH OF THE PARTICIPANT.


12.5                           SPECIAL RULES.  UNLESS THE PARTICIPANT HAS
OTHERWISE SPECIFIED IN THE PARTICIPANT’S BENEFICIARY DESIGNATION FORM, THE
FOLLOWING RULES SHALL APPLY:


(A)                                  IF THERE IS NOT SUFFICIENT EVIDENCE THAT A
BENEFICIARY WAS LIVING AT THE TIME OF THE DEATH OF THE PARTICIPANT, IT SHALL BE
DEEMED THAT THE BENEFICIARY WAS NOT LIVING AT THE TIME OF THE DEATH OF THE
PARTICIPANT.


(B)                                 THE AUTOMATIC BENEFICIARIES SPECIFIED IN
SECTION 12.2 AND THE BENEFICIARIES DESIGNATED BY THE PARTICIPANT SHALL BECOME
FIXED AT THE TIME OF THE PARTICIPANT’S DEATH SO THAT, IF A BENEFICIARY SURVIVES
A PARTICIPANT BUT DIES BEFORE RECEIPT OF THE PAYMENT DUE SUCH BENEFICIARY
HEREUNDER, SUCH PAYMENT SHALL BE PAYABLE TO THE REPRESENTATIVE OF SUCH
BENEFICIARY’S ESTATE.


(C)                                  IF THE PARTICIPANT DESIGNATES AS A
BENEFICIARY THE PERSON WHO IS THE PARTICIPANT’S SPOUSE ON THE DATE OF THE
DESIGNATION, EITHER BY NAME OR BY RELATIONSHIP, OR BOTH, THE DISSOLUTION,
ANNULMENT OR OTHER LEGAL TERMINATION OF THE MARRIAGE BETWEEN THE PARTICIPANT AND
SUCH PERSON SHALL AUTOMATICALLY REVOKE SUCH DESIGNATION.  (THE FOREGOING SHALL
NOT PREVENT THE PARTICIPANT FROM DESIGNATING A FORMER SPOUSE AS A BENEFICIARY ON
THE BENEFICIARY DESIGNATION FORM EXECUTED BY THE PARTICIPANT AND RECEIVED BY THE
COMMITTEE AFTER THE DATE OF THE LEGAL TERMINATION OF THE MARRIAGE BETWEEN THE
PARTICIPANT AND SUCH FORMER SPOUSE, AND DURING THE PARTICIPANT’S LIFETIME.)

24


--------------------------------------------------------------------------------





(D)                                 ANY DESIGNATION OF A NONSPOUSE BENEFICIARY
BY NAME THAT IS ACCOMPANIED BY A DESCRIPTION OF RELATIONSHIP TO THE PARTICIPANT
SHALL BE GIVEN EFFECT WITHOUT REGARD TO WHETHER THE RELATIONSHIP TO THE
PARTICIPANT EXISTS EITHER THEN OR AT THE PARTICIPANT’S DEATH.


(E)                                  ANY DESIGNATION OF A BENEFICIARY ONLY BY
STATEMENT OF RELATIONSHIP TO THE PARTICIPANT SHALL BE EFFECTIVE ONLY TO
DESIGNATE THE PERSON OR PERSONS STANDING IN SUCH RELATIONSHIP TO THE PARTICIPANT
AT THE PARTICIPANT’S DEATH.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence.  The
Committee shall be the sole judge of the content, interpretation and validity of
a purported Beneficiary designation.


12.6                           NO SPOUSAL RIGHTS.  NO SPOUSE OR SURVIVING SPOUSE
OF A PARTICIPANT AND NO PERSON DESIGNATED TO BE A BENEFICIARY SHALL HAVE ANY
RIGHTS TO OR INTEREST IN THE BENEFITS ACCUMULATED UNDER THIS PLAN INCLUDING, BUT
NOT LIMITED TO, THE RIGHT TO BE THE SOLE BENEFICIARY OR TO CONSENT TO THE
DESIGNATION OF BENEFICIARIES (OR THE CHANGING OF DESIGNATED BENEFICIARIES) BY
THE PARTICIPANT.


12.7                           DEATH PRIOR TO FULL DISTRIBUTION.  IF, AT THE
DEATH OF THE PARTICIPANT, ANY PAYMENT TO THE PARTICIPANT WAS DUE OR OTHERWISE
PENDING BUT NOT ACTUALLY PAID, THE AMOUNT OF SUCH PAYMENT SHALL BE INCLUDED IN
THE ACCOUNT BALANCE WHICH IS PAYABLE TO THE BENEFICIARY (AND SHALL NOT BE PAID
TO THE PARTICIPANT’S ESTATE).


12.8                           DISCHARGE OF OBLIGATIONS.  THE PAYMENT OF
BENEFITS UNDER THE PLAN TO A BENEFICIARY SHALL FULLY AND COMPLETELY DISCHARGE
ALL EMPLOYERS AND THE COMMITTEE FROM ALL FURTHER OBLIGATIONS UNDER THIS PLAN
WITH RESPECT TO THE PARTICIPANT, AND THAT PARTICIPANT’S PLAN AGREEMENT SHALL
TERMINATE UPON SUCH FULL PAYMENT OF BENEFITS.


ARTICLE 13
LEAVE OF ABSENCE


13.1                           PAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS
AUTHORIZED BY THE PARTICIPANT’S EMPLOYER TO TAKE A PAID LEAVE OF ABSENCE FROM
THE EMPLOYMENT OF THE EMPLOYER, THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED
ELIGIBLE FOR THE BENEFITS PROVIDED IN ARTICLES 5, 6, 7, 8, 9 OR 10 IN ACCORDANCE
WITH THE PROVISIONS OF THOSE ARTICLES.


13.2                           UNPAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS
AUTHORIZED BY THE PARTICIPANT’S EMPLOYER TO TAKE AN UNPAID LEAVE OF ABSENCE FROM
THE EMPLOY­MENT OF THE EMPLOYER, SUCH PARTICIPANT SHALL CONTINUE TO BE ELIGIBLE
FOR THE BENEFITS PROVIDED IN ARTICLES 5, 6, 7, 8, 9 OR 10 IN ACCORDANCE WITH THE
PROVISIONS OF THOSE ARTICLES.  HOWEVER, THE PARTICIPANT SHALL BE EXCUSED FROM
FULFILLING THAT PORTION OF THE ANNUAL DEFERRAL AMOUNT COMMITMENT THAT WOULD
OTHERWISE HAVE BEEN WITHHELD FROM SUCH PARTICIPANT’S BASE ANNUAL SALARY, BONUS,
LTIP AMOUNTS, OPERATOR SHARE DIVIDENDS AND/OR OPERATOR SHARE BONUS DURING THE
REMAINDER OF THE PLAN YEAR IN WHICH THE UNPAID LEAVE

25


--------------------------------------------------------------------------------





OF ABSENCE IS TAKEN.  DURING THE UNPAID LEAVE OF ABSENCE, THE PARTICIPANT SHALL
NOT BE ALLOWED TO MAKE ANY ADDITIONAL DEFERRAL ELECTIONS.  HOWEVER, IF THE
PARTICIPANT RETURNS TO EMPLOYMENT, THE PARTICIPANT MAY ELECT TO DEFER AN ANNUAL
DEFERRAL AMOUNT FOR THE PLAN YEAR FOLLOWING HIS OR HER RETURN TO EMPLOYMENT AND
FOR EVERY PLAN YEAR THEREAFTER WHILE A PARTICIPANT IN THE PLAN.


ARTICLE 14
TERMINATION, AMENDMENT OR MODIFICATION


14.1                           TERMINATION.  ALTHOUGH EACH EMPLOYER ANTICIPATES
THAT IT WILL CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME, THERE IS NO
GUARANTEE THAT ANY EMPLOYER WILL CONTINUE TO SPONSOR THE PLAN IN THE FUTURE. 
ACCORDINGLY, EACH EMPLOYER RESERVES THE RIGHT TO DISCONTINUE ITS SPONSORSHIP OF
THE PLAN AT ANY TIME WITH RESPECT TO ANY OR ALL OF ITS PARTICIPATING EMPLOYEES,
BY ACTION OF ITS BOARD OF DIRECTORS; PROVIDED, HOWEVER, THE BOARD SHALL HAVE THE
SOLE AUTHORITY TO TERMINATE THE PLAN AT ANY TIME.  IF THERE IS A TERMINATION OF
THE PLAN WITH RESPECT TO ALL PARTICIPANTS, THE EMPLOYER SHALL HAVE THE RIGHT, IN
ITS SOLE DISCRETION, AND NOTWITHSTANDING ANY ELECTIONS MADE BY THE PARTICIPANT,
TO AMEND THE PLAN TO IMMEDIATELY PAY ALL BENEFITS IN A LUMP SUM FOLLOWING SUCH
PLAN TERMINATION, TO THE EXTENT PERMISSIBLE UNDER SECTION 409A OF THE CODE AND
RELATED TREASURY REGULATIONS AND GUIDANCE.  NOTWITHSTANDING THE FOREGOING, ,
THAT THE PARTICIPANT’S VESTED ACCRUED BENEFIT AS OF THE DATE OF SUCH AMENDMENT
OR TERMINATION, IF ANY, SHALL NOT BE, WITHOUT THE WRITTEN CONSENT OF THE
PARTICIPANT, DIMINISHED OR DELAYED BY SUCH AMENDMENT OR TERMINATION.


14.2                           AMENDMENT.  THE COMPENSATION COMMITTEE OF THE
BOARD MAY, AT ANY TIME, AMEND OR MODIFY THE PLAN IN WHOLE OR IN PART; PROVIDED,
HOWEVER, THAT:  (I) NO AMENDMENT OR MODIFICATION SHALL BE EFFECTIVE TO DECREASE
OR RESTRICT THE VALUE OF A PARTICIPANT’S VESTED ACCOUNT BALANCE IN EXISTENCE AT
THE TIME THE AMENDMENT OR MODIFICATION IS MADE, CALCULATED AS IF THE PARTICIPANT
HAD EXPERIENCED A TERMINATION OF EMPLOYMENT AS OF THE EFFECTIVE DATE OF THE
AMENDMENT OR MODIFICATION OR, IF THE AMENDMENT OR MODIFICATION OCCURS AFTER THE
DATE UPON WHICH THE PARTICIPANT WAS ELIGIBLE TO RETIRE, THE PARTICIPANT HAD
RETIRED AS OF THE EFFECTIVE DATE OF THE AMENDMENT OR MODIFICATION, AND (II) NO
AMENDMENT OR MODIFICATION OF THIS SECTION 14.2 SHALL BE EFFECTIVE.  THE
AMENDMENT OR MODIFICATION OF THE PLAN SHALL NOT AFFECT ANY PARTICIPANT OR
BENEFICIARY WHO HAS BECOME ENTITLED TO THE PAYMENT OF BENEFITS UNDER THE PLAN AS
OF THE DATE OF THE AMENDMENT OR MODIFICATION; PROVIDED, HOWEVER, IF THERE IS A
TERMINATION OF THE PLAN WITH RESPECT TO ALL PARTICIPANTS, THE EMPLOYER SHALL
HAVE THE RIGHT, IN ITS SOLE DISCRETION, AND NOTWITHSTANDING ANY ELECTIONS MADE
BY THE PARTICIPANT, TO AMEND THE PLAN TO IMMEDIATELY PAY ALL BENEFITS IN A LUMP
SUM FOLLOWING SUCH PLAN TERMINATION, TO THE EXTENT PERMISSIBLE UNDER SECTION
409A OF THE INTERNAL REVENUE CODE.


14.3                           PLAN AGREEMENT.  DESPITE THE PROVISIONS OF
SECTIONS 14.1 AND 14.2 ABOVE, IF A PARTICIPANT’S PLAN AGREEMENT CONTAINS
BENEFITS OR LIMITATIONS THAT ARE NOT IN THIS PLAN DOCUMENT, THE EMPLOYER MAY
ONLY AMEND OR TERMINATE SUCH PROVISIONS WITH THE WRITTEN CONSENT OF THE
PARTICIPANT.

26


--------------------------------------------------------------------------------



14.4                           EFFECT OF PAYMENT.  THE FULL PAYMENT OF THE
PARTICIPANT’S VESTED ACCOUNT BALANCE UNDER ARTICLES 5, 6, 7, 8, 9 OR 10 OF THE
PLAN SHALL COMPLETELY DISCHARGE ALL OBLIGATIONS TO A PARTICIPANT AND HIS OR HER
DESIGNATED BENEFICIARIES UNDER THIS PLAN AND THE PARTICIPANT’S PLAN AGREEMENT
SHALL TERMINATE.


ARTICLE 15
ADMINISTRATION


15.1                           COMMITTEE DUTIES.  EXCEPT AS OTHERWISE PROVIDED
IN THIS ARTICLE 15, THIS PLAN SHALL BE ADMINISTERED BY THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS OF THE PRINCIPAL SPONSOR (THE “COMMITTEE”). 
THE COMMITTEE SHALL HAVE FINAL AUTHORITY TO INTERPRET AND CONSTRUE THE PLAN AND
DETERMINE ALL FACTUAL AND LEGAL QUESTIONS UNDER THE PLAN.  THE COMMITTEE SHALL
ALSO HAVE THE DISCRETION AND AUTHORITY TO (I) MAKE, AMEND, INTERPRET, AND
ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE ADMINISTRA­TION OF THIS
PLAN AND (II) DECIDE OR RESOLVE ANY AND ALL QUES­TIONS INCLUDING INTERPRETATIONS
OF THIS PLAN, AS MAY ARISE IN CONNECTION WITH THE PLAN.  WHEN MAKING A
DETERMINATION OR CALCULATION, THE COMMITTEE SHALL BE ENTITLED TO RELY ON
INFORMATION FURNISHED BY A PARTICIPANT OR THE PRINCIPAL SPONSOR. 
NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY DELEGATE TO THE EXECUTIVE
COMMITTEE OF THE PRINCIPAL SPONSOR THE AUTHORITY TO:  (I) DETERMINE WHO IS
ELIGIBLE TO PARTICIPATE, OTHER THAN WITH RESPECT TO SECTION 16 OFFICERS; (II)
DECIDE CLAIMS FOR BENEFITS WHICH ARE BROUGHT BY PARTICIPANTS OR BENEFICIARIES,
OTHER THAN WITH RESPECT TO SECTION 16 OFFICERS; AND (III) ADD OR REMOVE THE
MEASURING INVESTMENTS AVAILABLE FOR PARTICIPANTS’ INVESTMENT ELECTIONS UNDER
SECTION 3.8.   ANY INDIVIDUAL SERVING ON THE COMPENSATION COMMITTEE OR THE
EXECUTIVE COMMITTEE WHO IS A PARTICIPANT SHALL NOT VOTE OR ACT ON ANY MATTER
RELATING SOLELY TO HIMSELF OR HERSELF OR TO ANY INDIVIDUAL SUPERIOR TO HIMSELF
OR HERSELF IN THE ORGANIZATION.


15.2                           AGENTS. IN THE ADMINISTRATION OF THIS PLAN, THE
COMMITTEE MAY, FROM TIME TO TIME, EMPLOY AGENTS AND DELEGATE TO THEM SUCH
ADMINISTRATIVE DUTIES AS IT SEES FIT (INCLUDING ACTING THROUGH A DULY APPOINTED
REPRESENTATIVE) AND MAY FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE
COUNSEL TO ANY EMPLOYER.


15.3                           BINDING EFFECT OF DECISIONS.  THE DECISION OR
ACTION OF THE ADMINISTRATOR WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN
CONNECTION WITH THE ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN
AND THE RULES AND REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND
CONCLUSIVE AND BINDING UPON ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


15.4                           INDEMNITY OF COMMITTEE.  ALL EMPLOYERS SHALL
INDEMNIFY AND HOLD HARMLESS THE MEMBERS OF THE COMMITTEE, ANY EMPLOYEE TO WHOM
THE DUTIES OF THE COMMITTEE MAY BE DELEGATED, AND THE ADMINISTRATOR AGAINST ANY
AND ALL CLAIMS, LOSSES, DAMAGES, EXPENSES OR LIABILITIES ARISING FROM ANY ACTION
OR FAILURE TO ACT WITH RESPECT TO THIS PLAN, EXCEPT IN THE CASE OF WILLFUL
MISCONDUCT BY THE COMMITTEE, ANY OF ITS MEMBERS, ANY SUCH EMPLOYEE OR THE
ADMINISTRATOR.

27


--------------------------------------------------------------------------------





15.5                           EMPLOYER INFORMATION.  TO ENABLE THE COMMITTEE
AND/OR ADMINISTRATOR TO PERFORM ITS FUNCTIONS, THE PRINCIPAL SPONSOR AND EACH
EMPLOYER SHALL SUPPLY FULL AND TIMELY INFORMATION TO THE COMMITTEE AND/OR
ADMINISTRATOR, AS THE CASE MAY BE, ON ALL MATTERS RELATING TO THE COMPENSATION
OF ITS PARTICIPANTS, THE DATE AND CIRCUM­STANCES OF THE RETIREMENT, DISABILITY,
DEATH OR TERMINATION OF EMPLOYMENT OF ITS PARTICIPANTS, AND SUCH OTHER PERTINENT
INFORMATION AS THE COMMITTEE OR ADMINISTRATOR MAY REASONABLY REQUIRE.


ARTICLE 16
OTHER BENEFITS AND AGREEMENTS


16.1                           COORDINATION WITH OTHER BENEFITS.  THE BENEFITS
PROVIDED FOR A PARTICIPANT AND PARTICIPANT’S BENEFICIARY UNDER THE PLAN ARE IN
ADDITION TO ANY OTHER BENEFITS AVAILABLE TO SUCH PARTICIPANT UNDER ANY OTHER
PLAN OR PROGRAM FOR EMPLOYEES OF THE PARTICIPANT’S EMPLOYER.  THE PLAN SHALL
SUPPLEMENT AND SHALL NOT SUPERSEDE, MODIFY OR AMEND ANY OTHER SUCH PLAN OR
PROGRAM EXCEPT AS MAY OTHERWISE BE EXPRESSLY PROVIDED.


ARTICLE 17
CLAIMS PROCEDURES


17.1                           PRESENTATION OF CLAIM.  ANY PARTICIPANT OR
BENEFICIARY OF A DECEASED PARTICIPANT (SUCH PARTICIPANT OR BENEFICIARY BEING
REFERRED TO BELOW AS A “CLAIMANT”) MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM
FOR A DETERMINATION WITH RESPECT TO THE AMOUNTS DISTRIBUTABLE TO SUCH CLAIMANT
FROM THE PLAN.  IF SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE RECEIVED BY
THE CLAIMANT, THE CLAIM MUST BE MADE WITHIN SIXTY (60) DAYS AFTER SUCH NOTICE
WAS RECEIVED BY THE CLAIMANT.  ALL OTHER CLAIMS MUST BE MADE WITHIN 180 DAYS OF
THE DATE ON WHICH THE EVENT THAT CAUSED THE CLAIM TO ARISE OCCURRED.  THE CLAIM
MUST STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY THE CLAIMANT.


17.2                           NOTIFICATION OF DECISION.  THE COMMITTEE SHALL
CONSIDER A CLAIMANT’S CLAIM WITHIN A REASONABLE TIME, BUT NO LATER THAN NINETY
(90) DAYS AFTER RECEIVING THE CLAIM.  IF THE COMMITTEE DETERMINES THAT SPECIAL
CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME FOR PROCESSING THE CLAIM, WRITTEN
NOTICE OF THE EXTENSION SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE
TERMINATION OF THE INITIAL NINETY (90) DAY PERIOD.  IN NO EVENT SHALL SUCH
EXTENSION EXCEED A PERIOD OF NINETY (90) DAYS FROM THE END OF THE INITIAL
PERIOD.  THE EXTENSION NOTICE SHALL INDICATE THE SPECIAL CIRCUMSTANCES REQUIRING
AN EXTENSION OF TIME AND THE DATE BY WHICH THE COMMITTEE EXPECTS TO RENDER THE
BENEFIT DETERMINATION.  THE COMMITTEE SHALL NOTIFY THE CLAIMANT IN WRITING:


(A)                                  THAT THE CLAIMANT’S REQUESTED DETERMINATION
HAS BEEN MADE, AND THAT THE CLAIM HAS BEEN ALLOWED IN FULL; OR

28


--------------------------------------------------------------------------------





(B)                                 THAT THE COMMITTEE HAS REACHED A CONCLUSION
CONTRARY, IN WHOLE OR IN PART, TO THE CLAIMANT’S REQUESTED DETERMINATION, AND
SUCH NOTICE MUST SET FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT:

(I)                                     THE SPECIFIC REASON(S) FOR THE DENIAL OF
THE CLAIM, OR ANY PART OF IT;

(II)                                  SPECIFIC REFERENCE(S) TO PERTINENT
PROVISIONS OF THE PLAN UPON WHICH SUCH DENIAL WAS BASED;

(III)                               A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR
INFORMATION NECESSARY FOR THE CLAIMANT TO PERFECT THE CLAIM, AND AN EXPLANATION
OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY;

(IV)                              AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE
SET FORTH IN SECTION 17.3 BELOW; AND

(V)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE BENEFIT
DETERMINATION ON REVIEW.


17.3                           REVIEW OF A DENIED CLAIM.  ON OR BEFORE SIXTY
(60) DAYS AFTER RECEIVING A NOTICE FROM THE COMMITTEE THAT A CLAIM HAS BEEN
DENIED, IN WHOLE OR IN PART, A CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED
REPRESENTATIVE) MAY FILE WITH THE COMMITTEE A WRITTEN REQUEST FOR A REVIEW OF
THE DENIAL OF THE CLAIM.  THE CLAIMANT (OR THE CLAIMANT’S DULY AUTHORIZED
REPRESENTATIVE):


(A)                                  MAY, UPON REQUEST AND FREE OF CHARGE, HAVE
REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS AND OTHER
INFORMATION RELEVANT TO THE CLAIM FOR BENEFITS;


(B)                                 MAY SUBMIT WRITTEN COMMENTS OR OTHER
DOCUMENTS; AND/OR


(C)                                  MAY REQUEST A HEARING, WHICH THE COMMITTEE,
IN ITS SOLE DISCRETION, MAY GRANT.


17.4                           DECISION ON REVIEW.  THE COMMITTEE SHALL RENDER
ITS DECISION ON REVIEW PROMPTLY, AND NO LATER THAN SIXTY (60) DAYS AFTER THE
COMMITTEE RECEIVES THE CLAIMANT’S WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF
THE CLAIM.  IF THE COMMITTEE DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN
EXTENSION OF TIME FOR PROCESSING THE CLAIM, WRITTEN NOTICE OF THE EXTENSION
SHALL BE FURNISHED TO THE CLAIMANT PRIOR TO THE TERMINATION OF THE INITIAL SIXTY
(60) DAY PERIOD.  IN NO EVENT SHALL SUCH EXTENSION EXCEED A PERIOD OF SIXTY (60)
DAYS FROM THE END OF THE INITIAL PERIOD.  THE EXTENSION NOTICE SHALL INDICATE
THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION OF TIME AND THE DATE BY WHICH
THE COMMITTEE EXPECTS TO RENDER THE BENEFIT DETERMINATION.  IN RENDERING ITS
DECISION, THE COMMITTEE SHALL TAKE INTO ACCOUNT ALL COMMENTS, DOCUMENTS, RECORDS
AND OTHER INFORMATION SUBMITTED BY THE CLAIMANT RELATING TO THE CLAIM, WITHOUT
REGARD TO WHETHER SUCH INFORMATION WAS SUBMITTED OR CONSIDERED IN THE INITIAL
BENEFIT DETERMINATION.  THE DECISION MUST BE WRITTEN IN A MANNER CALCULATED TO
BE UNDERSTOOD BY THE CLAIMANT, AND IT MUST CONTAIN:


(A)                                  SPECIFIC REASONS FOR THE DECISION;

29


--------------------------------------------------------------------------------





(B)                                 SPECIFIC REFERENCE(S) TO THE PERTINENT PLAN
PROVISIONS UPON WHICH THE DECISION WAS BASED;


(C)                                  A STATEMENT THAT THE CLAIMANT IS ENTITLED
TO RECEIVE, UPON REQUEST AND FREE OF CHARGE, REASONABLE ACCESS TO AND COPIES OF,
ALL DOCUMENTS, RECORDS AND OTHER INFORMATION RELEVANT (AS DEFINED IN APPLICABLE
ERISA REGULATIONS) TO THE CLAIMANT’S CLAIM FOR BENEFITS; AND


(D)                                 A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING
A CIVIL ACTION UNDER ERISA SECTION 502(A).


17.5                           LEGAL ACTION.  A CLAIMANT’S COMPLIANCE WITH THE
FOREGOING PROVISIONS OF THIS ARTICLE 17 IS A MANDATORY PREREQUISITE TO A
CLAIMANT’S RIGHT TO COMMENCE ANY LEGAL ACTION WITH RESPECT TO ANY CLAIM FOR
BENEFITS UNDER THIS PLAN.


ARTICLE 18
TRUST


18.1                           ESTABLISHMENT OF THE TRUST.  IN ORDER TO PROVIDE
ASSETS FROM WHICH TO FULFILL THE OBLIGATIONS OF THE PARTICIPANTS AND THEIR
BENEFICIARIES UNDER THE PLAN, THE PRINCIPAL SPONSOR MAY ESTABLISH A TRUST BY A
TRUST AGREEMENT WITH A THIRD PARTY, THE TRUSTEE, TO WHICH EACH EMPLOYER MAY, IN
ITS DISCRETION, CONTRIBUTE CASH OR OTHER PROPERTY, INCLUDING SECURITIES ISSUED
BY THE PRINCIPAL SPONSOR, TO PROVIDE FOR THE BENEFIT PAYMENTS UNDER THE PLAN.


18.2                           INTERRELATIONSHIP OF THE PLAN AND THE TRUST.  THE
PROVISIONS OF THE PLAN AND THE PLAN AGREEMENT SHALL GOVERN THE RIGHTS OF A
PARTICIPANT TO RECEIVE DISTRIBUTIONS PURSUANT TO THE PLAN.  THE PROVISIONS OF
THE TRUST SHALL GOVERN THE RIGHTS OF THE EMPLOYERS, PARTICIPANTS AND THE
CREDITORS OF THE EMPLOYERS TO THE ASSETS TRANSFERRED TO THE TRUST.  EACH
EMPLOYER SHALL AT ALL TIMES REMAIN LIABLE TO CARRY OUT ITS OBLIGATIONS UNDER THE
PLAN.


18.3                           DISTRIBUTIONS FROM THE TRUST.  EACH EMPLOYER’S
OBLIGATIONS UNDER THE PLAN MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED
PURSUANT TO THE TERMS OF THE TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE
EMPLOYER’S OBLIGATIONS UNDER THIS PLAN.


ARTICLE 19
MISCELLANEOUS


19.1                           STATUS OF PLAN.  THE PLAN IS INTENDED TO BE A
PLAN THAT IS NOT QUALIFIED WITHIN THE MEANING OF CODE SECTION 401(A) AND THAT
“IS UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF
PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEES” WITHIN THE MEANING OF ERISA SECTIONS 201(2), 301(A)(3)
AND 401(A)(1).  THE PLAN SHALL BE ADMINISTERED AND INTERPRETED TO THE EXTENT
POSSIBLE IN A MANNER CONSISTENT WITH THAT INTENT.

30


--------------------------------------------------------------------------------





19.2                           UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND
THEIR BENE­FICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR
EQUITABLE RIGHTS, INTERESTS OR CLAIMS IN ANY PROPERTY OR ASSETS OF AN EMPLOYER. 
FOR PURPOSES OF THE PAYMENT OF BENEFITS UNDER THIS PLAN, ANY AND ALL OF AN
EMPLOYER’S ASSETS SHALL BE, AND REMAIN, THE GENERAL, UNPLEDGED UNRESTRICTED
ASSETS OF THE EMPLOYER.  AN EMPLOYER’S OBLIGATION UNDER THE PLAN SHALL BE MERELY
THAT OF AN UNFUNDED AND UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.


19.3                           EMPLOYER’S LIABILITY.  AN EMPLOYER’S LIABILITY
FOR THE PAYMENT OF BENEFITS SHALL BE DEFINED ONLY BY THE PLAN AND THE PLAN
AGREEMENT, AS ENTERED INTO BETWEEN THE EMPLOYER AND A PARTICIPANT.  AN EMPLOYER
SHALL HAVE NO OBLIGA­TION TO A PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY
PROVIDED IN THE PLAN AND HIS OR HER PLAN AGREEMENT.


19.4                           NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY
OTHER PERSON SHALL HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE,
ANTICIPATE, MORTGAGE OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR
CONVEY IN ADVANCE OF ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR
ANY PART THEREOF, WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO
BE, UNASSIGNABLE AND NON-TRANSFER­ABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL,
PRIOR TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR
SEQUESTRATION FOR THE PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE
MAINTENANCE OWED BY A PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY
OPERATION OF LAW IN THE EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S
BANKRUPTCY OR INSOLVENCY OR BE TRANSFERABLE TO A SPOUSE AS A RESULT OF A
PROPERTY SETTLEMENT OR OTHERWISE.


19.5                           NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND
CONDITIONS OF THIS PLAN SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT OF
EMPLOYMENT BETWEEN ANY EMPLOYER AND THE PARTICIPANT.  SUCH EMPLOYMENT IS HEREBY
ACKNOWLEDGED TO BE AN “AT WILL” EMPLOYMENT RELATIONSHIP THAT CAN BE TERMINATED
AT ANY TIME FOR ANY REASON, OR NO REASON, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE, UNLESS EXPRESSLY PROVIDED IN A WRITTEN EMPLOYMENT AGREEMENT. 
NOTHING IN THIS PLAN SHALL BE DEEMED TO GIVE A PARTICIPANT THE RIGHT TO BE
RETAINED IN THE SERVICE OF ANY EMPLOYER AS AN EMPLOYEE OR TO INTER­FERE WITH THE
RIGHT OF ANY EMPLOYER TO DISCIPLINE OR DISCHARGE THE PARTICIPANT AT ANY TIME.


19.6                           FURNISHING INFORMATION.  A PARTICIPANT OR HIS OR
HER BENEFICIARY WILL COOPERATE WITH THE COMMITTEE BY FURNISHING ANY AND ALL
INFORMATION REQUESTED BY THE COMMITTEE AND TAKE SUCH OTHER ACTIONS AS MAY BE
REQUESTED IN ORDER TO FACILITATE THE ADMINISTRA­TION OF THE PLAN AND THE
PAYMENTS OF BENEFITS HEREUNDER, INCLUDING BUT NOT LIMITED TO TAKING SUCH
PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM NECESSARY.


19.7                           TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE
MASCULINE, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL
CASES WHERE THEY WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE
SINGULAR OR IN THE PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN
THE PLURAL OR THE SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO
APPLY.

31


--------------------------------------------------------------------------------





19.8                           CAPTIONS.  THE CAPTIONS OF THE ARTICLES, SECTIONS
AND PARAGRAPHS OF THIS PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR
AFFECT THE MEANING OR CONSTRUCTION OF ANY OF ITS PROVISIONS.


19.9                           GOVERNING LAW.  SUBJECT TO ERISA, THE PROVISIONS
OF THIS PLAN SHALL BE CONSTRUED AND INTERPRETED ACCORDING TO THE INTERNAL LAWS
OF THE STATE OF MINNESOTA WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.


19.10                     NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO
BE GIVEN TO THE COMMITTEE UNDER THIS PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:

Hormel Foods Corporation

Attn: Corporate Secretary

1 Hormel Place

Austin, MN 55912

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.


19.11                     SUCCESSORS.  THE PROVISIONS OF THIS PLAN SHALL BIND
AND INURE TO THE BENEFIT OF THE PARTICIPANT’S EMPLOYER AND ITS SUCCESSORS AND
ASSIGNS AND THE PARTICIPANT AND THE PARTICIPANT’S DESIGNATED BENEFICIARIES.


19.12                     SPOUSE’S INTEREST.  THE INTEREST IN THE BENEFITS
HEREUNDER OF A SPOUSE OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL
AUTOMATICALLY PASS TO THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH
SPOUSE IN ANY MANNER, INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL
SUCH INTEREST PASS UNDER THE LAWS OF INTESTATE SUCCESSION.


19.13                     VALIDITY.  IN CASE ANY PROVISION OF THIS PLAN SHALL BE
ILLEGAL OR INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS HEREOF, BUT THIS PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


19.14                     INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS
DISCRETION THAT A BENEFIT UNDER THIS PLAN IS TO BE PAID TO A MINOR, A PERSON
DECLARED INCOMPETENT OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF
THAT PERSON’S PROPERTY, THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE
GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH
MINOR, INCOMPETENT OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF
MINORITY, INCOMPETENCE, INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE
PRIOR TO DISTRIBUTION OF THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A
PAYMENT FOR THE ACCOUNT OF THE PARTICIPANT AND

32


--------------------------------------------------------------------------------





THE PARTICIPANT’S BENEFICIARY, AS THE CASE MAY BE, AND SHALL BE A COMPLETE
DISCHARGE OF ANY LIABILITY UNDER THE PLAN FOR SUCH PAYMENT AMOUNT.


19.15                     COURT ORDER.  THE COMMITTEE IS AUTHORIZED TO MAKE ANY
PAYMENTS DIRECTED BY COURT ORDER IN ANY ACTION IN WHICH THE PLAN OR THE
COMMITTEE HAS BEEN NAMED AS A PARTY.  IN ADDITION, IF A COURT DETERMINES THAT A
SPOUSE OR FORMER SPOUSE OF A PARTICIPANT HAS AN INTEREST IN THE PARTICIPANT’S
BENEFITS UNDER THE PLAN IN CONNECTION WITH A PROPERTY SETTLEMENT OR OTHERWISE,
THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL HAVE THE RIGHT, NOTWITHSTANDING ANY
ELECTION MADE BY A PARTICIPANT, TO IMMEDIATELY DISTRIBUTE THE SPOUSE’S OR FORMER
SPOUSE’S INTEREST IN THE PARTICIPANT’S BENEFITS UNDER THE PLAN TO THAT SPOUSE OR
FORMER SPOUSE.


19.16                     INSURANCE.  THE EMPLOYERS, ON THEIR OWN BEHALF OR ON
BEHALF OF THE TRUSTEE OF THE TRUST, AND, IN THEIR SOLE DISCRETION, MAY APPLY FOR
AND PROCURE INSURANCE ON THE LIFE OF THE PARTICIPANT, IN SUCH AMOUNTS AND IN
SUCH FORMS AS THE TRUST MAY CHOOSE.  THE EMPLOYERS OR THE TRUSTEE OF THE TRUST,
AS THE CASE MAY BE, SHALL BE THE SOLE OWNER AND BENEFICIARY OF ANY SUCH
INSURANCE.  THE PARTICIPANT SHALL HAVE NO INTEREST WHATSOEVER IN ANY SUCH POLICY
OR POLICIES, AND AT THE REQUEST OF THE EMPLOYERS SHALL SUBMIT TO MEDICAL
EXAMINATIONS AND SUPPLY SUCH INFORMATION AND EXECUTE SUCH DOCUMENTS AS MAY BE
REQUIRED BY THE INSURANCE COMPANY OR COMPANIES TO WHOM THE EMPLOYERS HAVE
APPLIED FOR INSURANCE.

IN WITNESS WHEREOF, the Principal Sponsor has signed this Plan document as of
                        , 2006.

 

“Principal Sponsor”

 

Hormel Foods Corporation, a Delaware corporation

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

33


--------------------------------------------------------------------------------